Exhibit 10.10

 

 

 

SECURITY AGREEMENT

 

By

 

POLYMER GROUP, INC.

 

and

 

THE DOMESTIC SUBSIDIARIES PARTY HERETO,
as Grantors,

 

and

 

CITICORP NORTH AMERICA, INC.,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of November 22, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

SECTION 1.01.

Uniform Commercial Code Defined Terms

2

SECTION 1.02.

Credit Agreement Defined Terms

2

SECTION 1.03.

Definition of Certain Terms Used Herein

2

SECTION 1.04.

Rules of Construction

8

 

 

 

ARTICLE II

 

 

 

SECURITY INTERESTS

 

 

 

SECTION 2.01.

Security Interests

8

SECTION 2.02.

No Assumption of Liability

8

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01.

Title and Authority

8

SECTION 3.02.

Filings

8

SECTION 3.03.

Validity of Security Interests

9

SECTION 3.04.

Limitations on and Absence of Other Liens

9

SECTION 3.05.

Other Actions

10

SECTION 3.06.

Condition and Maintenance of Equipment.

13

SECTION 3.07.

No Conflicts, Consents, etc.

13

 

 

 

ARTICLE IV

 

 

 

COVENANTS

 

 

 

SECTION 4.01.

Change of Name; Location of Collateral; Records; Place of Business

13

SECTION 4.02.

Protection of Security

13

SECTION 4.03.

Further Assurances

14

SECTION 4.04.

Inspection and Verification

14

SECTION 4.05.

Taxes; Encumbrances

14

SECTION 4.06.

Assignment of Security Interest

14

SECTION 4.07.

Continuing Obligations of the Grantors

14

SECTION 4.08.

Use and Disposition of Collateral

14

SECTION 4.09.

Limitation on Modification of Accounts

14

SECTION 4.10.

Insurance

15

SECTION 4.11.

Certain Covenants and Provisions Regarding Patent, Trademark and Copyright
Collateral

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

REMEDIES

 

 

 

SECTION 5.01.

Remedies upon Default

17

SECTION 5.02.

Application of Proceeds

18

SECTION 5.03.

Collateral Agent’s Calculations

19

SECTION 5.04.

Grant of License to Use Intellectual Property

19

 

 

 

ARTICLE VI

 

 

 

COLLATERAL ACCOUNT

 

 

 

SECTION 6.01.

Establishment of Collateral Account

20

SECTION 6.02.

Proceeds of Destruction, Taking and Excluded Asset Sale

20

 

 

 

ARTICLE VII

 

 

 

The Collateral Agent

 

 

 

SECTION 7.01.

General Authority of the Collateral Agent over the Collateral

21

SECTION 7.02.

Exercise of Powers

21

SECTION 7.03.

Remedies Not Exclusive

21

SECTION 7.04.

Waiver and Estoppel

22

SECTION 7.05.

Limitation on Collateral Agent’s Duty in Respect of Collateral

22

SECTION 7.06.

Limitation by Law

22

SECTION 7.07.

Rights of Secured Parties in Respect of Obligations

22

SECTION 7.08.

Compensation and Expenses

23

SECTION 7.09.

Stamp and Other Similar Taxes

23

SECTION 7.10.

Filing Fees, Excise Taxes, etc.

23

SECTION 7.11.

Indemnification

23

 

 

 

ARTICLE VIII

 

 

 

MISCELLANEOUS

 

 

 

SECTION 8.01.

Notices

24

SECTION 8.02.

Survival of Agreement

24

SECTION 8.03.

Binding Effect

24

SECTION 8.04.

Successors and Assigns

24

SECTION 8.05.

GOVERNING LAW

24

SECTION 8.06.

Waivers; Amendment; Several Agreement

24

SECTION 8.07.

WAIVER OF JURY TRIAL

25

SECTION 8.08.

Severability

25

SECTION 8.09.

Counterparts

25

SECTION 8.10.

Headings

25

SECTION 8.11.

Jurisdiction; Consent to Service of Process

25

SECTION 8.12.

Termination

26

SECTION 8.13.

Additional Grantors

26

SECTION 8.14.

Financing Statements

27

SECTION 8.15.

No Deemed Dividend.

27

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.16.

Collateral Agent Appointed Attorney-in-Fact

27

 

 

 

SCHEDULES

 

 

 

Schedule I

Domestic Subsidiaries

 

 

 

 

ANNEXES

 

 

 

Annex I

Form of Joinder Agreement

 

Annex II

Form of Perfection Certificate

 

Annex III

Form of Bailee Letter

 

 

iii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of November 22, 2005
among POLYMER GROUP, INC., a Delaware corporation (the “Borrower”), each
Domestic Subsidiary of the Borrower listed on Schedule I hereto (collectively,
together with each Domestic Subsidiary that becomes a party hereto pursuant to
Section 8.13 of this Agreement, the “Subsidiary Guarantors” and, together with
the Borrower, the “Grantors”), and CITICORP NORTH AMERICA, INC. (in such
capacity, the “Collateral Agent”) on behalf of the Secured Parties (as defined
in the Credit Agreement) pursuant to the Credit Agreement (as hereinafter
defined), as pledgee, assignee and secured party.

 

RECITALS

 

A.                                   The Borrower, the Collateral Agent,
Citicorp North America, Inc., as administrative agent  (in such capacity and
together with any successors in such capacity, the “Administrative Agent”) for
the Lenders (as defined herein), as documentation agent (in such capacity, the
“Documentation Agent”) and as syndication agent (in such capacity, the
“Syndication Agent”), and Citigroup Global Markets Inc. (“CGMI”), as sole lead
arranger and sole bookrunner (in such capacity, the “Lead Arranger”), and the
lending institutions from time to time party thereto (the “Lenders”) have, in
connection with the execution and delivery of this Agreement, entered into that
certain credit agreement, dated as of the date hereof (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower and the issuance
of and participations in Letters of Credit for the account of the Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.

 

B.                                     Each Subsidiary Guarantor has, pursuant
to the Guarantee Agreement, dated as of the date hereof, among other things,
unconditionally guaranteed the obligations of the Borrower under the Credit
Agreement.

 

C.                                     The Borrower and each Subsidiary
Guarantor will receive substantial benefits from the execution, delivery and
performance of the obligations under the Credit Agreement and is, therefore,
willing to enter into this Agreement.

 

D.                                    It is contemplated that, to the extent
permitted by the Credit Agreement, one or more of the Grantors may enter into
one or more Hedging Agreements with one or more Persons that were Lenders or
Affiliates of a Lender at the time such Hedging Agreements were entered into 
(collectively, the “Hedging Exchangers”) fixing interest rates relating to the
Loans.

 

E.                                      Contemporaneously with the execution and
delivery of this Agreement, the Borrower and certain Subsidiary Guarantors have
executed and delivered to the Collateral Agent a Pledge Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”).

 

F.                                      This Agreement is given by each Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties (as
hereinafter defined) to secure the payment and performance of all of the
Obligations (as hereinafter defined).

 

NOW THEREFORE, in consideration of the foregoing and other benefits accruing
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor hereby makes the following

 

--------------------------------------------------------------------------------


 

representations and warranties to the Collateral Agent for the benefit of the
Secured Parties (and each of their respective successors and assigns), as
follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.                 UNIFORM COMMERCIAL CODE DEFINED TERMS. UNLESS
OTHERWISE DEFINED HEREIN, TERMS USED HEREIN THAT ARE DEFINED IN THE UCC SHALL
HAVE THE MEANINGS ASSIGNED TO THEM IN THE UCC, INCLUDING THE FOLLOWING WHICH ARE
CAPITALIZED HEREIN:

 

“Accounts”; “Bank”; “Certificates of Title”; “Chattel Paper”; “Commercial Tort
Claim”; “Commodity Account”; “Commodity Contract”; “Commodity Intermediary”;
“Deposit Accounts”; “Documents”; “Electronic Chattel Paper”; “Entitlement
Order”; “Equipment”; “Fixtures”; “Goods”; “Instruments” (as defined in Article 9
rather than Article 3); “Inventory”; “Investment Property”; “Letter-of-Credit
Rights”; “Letters of Credit”; “Securities Account”; “Securities Intermediary”;
“Security Entitlement”; “Supporting Obligations”; and “Tangible Chattel Paper”.

 


SECTION 1.02.                 CREDIT AGREEMENT DEFINED TERMS. CAPITALIZED TERMS
USED BUT NOT OTHERWISE DEFINED HEREIN THAT ARE DEFINED IN THE CREDIT AGREEMENT
SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT.

 


SECTION 1.03.                 DEFINITION OF CERTAIN TERMS USED HEREIN. AS USED
HEREIN, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Bailee Letter” shall mean an agreement in form substantially similar to Annex
III hereto.

 

“Books and Records” shall mean all instruments, files, records, ledger sheets
and documents evidencing, covering or relating to any of the Collateral.

 

“Borrower” shall have the meaning assigned to such term in the preamble of this
Agreement.

 

“Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, maritime, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law) against, all or any portion of the Collateral.

 

“Collateral” shall mean with respect to each of the Grantors all of the
following, in each case, whether now owned or hereafter acquired:

 

2

--------------------------------------------------------------------------------


 

(a)                                  Accounts Receivable;

 

(b)                                 Books and Records;

 

(c)                                  cash and Deposit Accounts;

 

(d)                                 Chattel Paper;

 

(e)                                  Collateral Account and Collateral Account
Funds;

 

(f)                                    Commercial Tort Claims described on
Schedule 15 to the Perfection Certificate;

 

(g)                                 Documents;

 

(h)                                 Equipment;

 

(i)                                     Fixtures;

 

(j)                                     General Intangibles;

 

(k)                                  Goods;

 

(l)                                     Instruments;

 

(m)                               Inventory;

 

(n)                                 Investment Property;

 

(o)                                 Letter-of-Credit Rights;

 

(p)                                 Letters of Credit;

 

(q)                                 Supporting Obligations;

 

(r)                                    Intellectual Property;

 

(s)                                     to the extent not covered by
clauses (a) through (r) of this definition, all other personal property, whether
tangible or intangible; and

 

(s)                                  Proceeds of any and all of the foregoing;

 

provided that, for purposes of this Agreement, “Collateral” shall not include
any Excluded Property.

 

“Collateral Account” shall mean that collateral account established pursuant to
Section 6.01 of this Agreement.

 

“Collateral Account Funds” shall mean, collectively, the following from time to
time on deposit in the Collateral Account:  all funds, investments (including,
without limitation, all Permitted Investments) and all certificates and
instruments from time to time representing or evidencing such investments; all
notes, certificates of deposit, checks and other instruments from time to time
hereafter delivered to or otherwise possessed by the Collateral Agent for or on
behalf of any Grantor in substitution for, or in addition to, any or all of the
Collateral; and all interest, dividends, cash, instruments and other property
from

 

3

--------------------------------------------------------------------------------


 

time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the items constituting Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
of this Agreement.

 

“Collateral Agent Fees” shall mean all fees, costs and expenses of the
Collateral Agent of the types described in Sections 7.08, 7.09, 7.10 and 7.11.

 

“Collateral Estate” shall have the meaning assigned in Section 7.01(c).

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106(d) of the UCC,
and (iii) in the case of any Commodity Contract, “control,” as such term is
defined in Section 9-106(b) of the UCC.

 

“Control Agreement” shall mean an agreement in form and substance reasonably
acceptable to the Collateral Agent for the purpose of effecting Control with
respect to any Deposit Account, Securities Account or Commodity Account.

 

“Copyright License” shall mean each written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common law, whether established or registered
in the United States by a Grantor or established or registered in any other
country or any political subdivision thereof by a Grantor if the beneficial
interest is owned by such Grantor, whether registered or unregistered and
whether published or unpublished) and all copyright registrations and
applications made by such Grantor, in each case, whether now owned or hereafter
created or acquired by or assigned to such Grantor, including, without
limitation, the copyrights, registrations and applications listed in
Schedule 14(b) of the Perfection Certificate, together with any and all
(i) rights and privileges arising under applicable law with respect to such
Grantor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in the Recitals
of this Agreement.

 

“Distribution Date” shall mean each date fixed by the Collateral Agent in its
sole discretion for a distribution to the Secured Parties of funds held in the
Collateral Account.

 

“Exchange Rate” shall mean, at any date of determination thereof with respect to
any currency, the spot rate of exchange for the conversion of such currency into
dollars determined by reference to such rate publishing service as is
customarily utilized by the Collateral Agent for such purpose; provided that, to
the extent that “Exchange Rate” is used herein to refer to an actual exchange by
the Collateral Agent of one currency for another, “Exchange Rate” shall be
deemed to refer to the rate at which such exchange actually occurs so long as
such exchange is effected under customary market conditions. Any such
determination of the Exchange Rate shall be conclusive absent manifest error.

 

4

--------------------------------------------------------------------------------


 

“Excluded Account” shall mean (i) any petty cash Deposit Account, opened by any
Grantor; provided that average daily balance during any ten day period of any
such excluded petty cash Deposit Account, when aggregated with the average daily
balance during any ten day period of all other excluded petty cash Deposit
Accounts shall not exceed $100,000 and (ii) any Deposit Account used solely for
payroll taxes or employee related benefit accounts.

 

“Excluded Property” shall mean:

 

(a)                                  any permit, lease or license, or the assets
(owned by a Person other than a Loan Party) subject thereto or covered thereby,
held by any Grantor that validly prohibits the creation by such Grantor of a
security interest therein or thereon (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity);

 

(b)                                 any permit, lease or license, or the assets
(owned by a Person other than a Loan Party) subject thereto or covered thereby,
held by any Grantor to the extent that any Requirement of Law applicable thereto
prohibits the creation of a security interest therein or thereon (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity);

 

(c)                                  goods owned by any Grantor on the date
hereof or hereafter acquired that are subject to a Lien securing a purchase
money obligation or Capital Lease Obligation permitted to be incurred pursuant
to the provisions of Section 6.01(vii) of the Credit Agreement if the contract
or other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capital Lease Obligation) validly
prohibits the creation of any other Lien on such Goods;

 

(d)                                 any Intellectual Property Collateral,
including without limitation, intent-to-use trademark applications, for which
the creation by a Grantor of a security interest therein is prohibited
(i) without the consent of third party, (ii) by Requirement of Law, or
(iii) would otherwise result in the loss by any Loan Party of any material
rights therein (other than to the extent that any such prohibition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity);

 

(e)                                  Securities Collateral (as defined in the
Pledge Agreement);

 

(f)                                    any Equity Interests pledged pursuant to
any Non-U.S. Pledge Agreement; and

 

(g)                                 Equity Interests in PGI Nonwovens, B.V. held
by Chicopee Holdings, B.V. on the date hereof;

 

provided that the term “Excluded Property” shall not include any Proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).

 

5

--------------------------------------------------------------------------------


 

“General Intangibles” shall mean, collectively, all “general intangibles,” as
such term is defined in the UCC, and in any event shall include, without
limitation, all choses in action and causes of action and all other intangible
personal property of any Grantor of every kind and nature now owned or hereafter
acquired by any Grantor, including all rights and interests in partnerships,
limited partnerships, limited liability companies and other unincorporated
entities, corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises and tax refund claims.

 

“Grantors” shall have the meaning assigned to such term in the preamble of this
Agreement.

 

“Hedging Exchangers” shall have the meaning assigned to such term in the
Recitals of this Agreement.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned in the United States by a Grantor, or
with respect to any country other than the United States, established,
registered or recorded by a Grantor and beneficially owned by such Grantor, or
hereafter acquired by any Grantor, including inventions, designs, Patents,
Copyrights, Licenses, Trademarks, trade secrets, confidential or proprietary
technical and business information, know-how, show-how or other data or
information, software and databases and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

 

“Lenders” shall have the meaning assigned to such term in the Recitals of this
Agreement.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party, including, without
limitation, those listed on Schedules 14(a) and 14(b) of the Perfection
Certificate (other than those license agreements in existence on the date hereof
and listed on Schedules 14(a) and 14(b) of the Perfection Certificate).

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned in the United States by a
Grantor, or with respect to any country other than the United States, registered
or recorded by a Grantor and beneficially owned by such Grantor, or hereafter
acquired by any Grantor:  (a) all patents and all applications for patent of the
United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
other country, including those listed on Schedule 14(a) of the Perfection
Certificate, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex II hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the Grantors.

 

“Pledge Agreement” shall have the meaning assigned to such term in the Recitals
of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Pledged Securities” shall have the meaning assigned to such term in the Pledge
Agreement and shall include Equity Interests pledged pursuant to Non-U.S. Pledge
Agreements; provided, however, that Pledged Securities shall not include the
pledge of Equity Interests in PGI Nonwovens B.V. held by Chicopee Holdings, B.V.
on the date hereof.

 

“Proceeds” shall mean, collectively, all “proceeds,” as such term is defined in
the UCC, and in any event shall include, without limitation, any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral, any payment received from any
insurer or other Person or entity as a result of the destruction, loss, theft,
damage or other involuntary conversion of whatever nature of any asset or
property that constitutes Collateral, and shall include (a) all cash and
negotiable instruments received by or held on behalf of the Collateral Agent,
(b) any claim of any Grantor against any third party for (and the right to sue
and recover for and the rights to damages or profits due or accrued arising out
of or in connection with) (i) past, present or future infringement of any Patent
now or hereafter owned by any Grantor, or licensed under a Patent License,
(ii) past, present or future infringement or dilution of any Trademark now or
hereafter owned by any Grantor or licensed under a Trademark License or injury
to the goodwill associated with or symbolized by any Trademark now or hereafter
owned by any Grantor, (iii) past, present or future breach of any License and
(iv) past, present or future infringement of any Copyright now or hereafter
owned by any Grantor or licensed under a Copyright License and (c) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

 

“Security Interests” shall have the meaning assigned to such term in
Section 2.01.

 

“Subsidiary Guarantors” shall have the meaning assigned to such term in the
preamble of this Agreement.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned in the United States by a
Grantor, or with respect to any country other than the United States, registered
or recorded by a Grantor and beneficially owned by such Grantor, or hereafter
acquired by any Grantor:  (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office, any State of the United States or any
similar offices in any other country or any political subdivision thereof, and
all extensions or renewals thereof, including those listed on Schedule 14(a) of
the Perfection Certificate, (b) all goodwill associated therewith or symbolized
thereby and (c) all other assets, rights and interests that uniquely reflect or
embody such goodwill.

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of
either Collateral Agent’s and the Secured Parties’ security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect on the date hereof in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.

 

7

--------------------------------------------------------------------------------


 


SECTION 1.04                    RULES OF CONSTRUCTION. UNLESS THE CONTEXT
OTHERWISE REQUIRES:

 

(1)                                  A TERM HAS THE MEANING ASSIGNED TO IT;

 

(2)                                  AN ACCOUNTING TERM NOT OTHERWISE DEFINED
HAS THE MEANING ASSIGNED TO IT IN ACCORDANCE WITH GAAP;

 

(3)                                  “OR” IS NOT EXCLUSIVE;

 

(4)                                  WORDS IN THE SINGULAR INCLUDE THE PLURAL,
AND IN THE PLURAL INCLUDE THE SINGULAR; OR

 

(5)                                  PROVISIONS APPLY TO SUCCESSIVE EVENTS AND
TRANSACTIONS.

 


ARTICLE II


 


SECURITY INTERESTS


 


SECTION 2.01.                 SECURITY INTERESTS. IT BEING EXPRESSLY UNDERSTOOD
AND AGREED THAT THE SECURITY INTERESTS GRANTED HEREIN FOR THE BENEFIT OF THE
COLLATERAL AGENT ON BEHALF OF THE SECURED PARTIES SHALL BE SUBJECT TO THE TERMS
OF THE CREDIT AGREEMENT, AS COLLATERAL SECURITY FOR THE PAYMENT AND PERFORMANCE
IN FULL OF ALL THE OBLIGATIONS, EACH GRANTOR HEREBY PLEDGES AND GRANTS TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LIEN ON AND SECURITY
INTEREST IN AND TO ALL OF THE RIGHT, TITLE AND INTEREST OF SUCH GRANTOR IN, TO
AND UNDER THE COLLATERAL.

 

The Liens granted hereunder to secure the Obligations are collectively referred
to herein as the “Security Interests”.

 


SECTION 2.02.                 NO ASSUMPTION OF LIABILITY. THE SECURITY INTERESTS
ARE GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR MODIFY, ANY OBLIGATION OR
LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING OUT OF THE COLLATERAL.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 


SECTION 3.01.                 TITLE AND AUTHORITY. EACH GRANTOR HAS GOOD AND
VALID RIGHTS IN AND TITLE TO THE COLLATERAL WITH RESPECT TO WHICH IT HAS
PURPORTED TO GRANT A SECURITY INTEREST HEREUNDER AND HAS FULL POWER AND
AUTHORITY TO GRANT TO THE COLLATERAL AGENT THE SECURITY INTEREST IN SUCH
COLLATERAL PURSUANT HERETO AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT THE CONSENT OR APPROVAL
OF ANY OTHER PERSON OTHER THAN ANY CONSENT OR APPROVAL WHICH HAS BEEN OBTAINED.

 


SECTION 3.02.                 FILINGS. (A)  ALL INFORMATION SET FORTH HEREIN AS
OF THE DATE HEREOF AND IN THE PERFECTION CERTIFICATE (AS OF THE LATEST DATE SUCH
DOCUMENT IS REQUIRED TO BE UPDATED), INCLUDING THE SCHEDULES ANNEXED HERETO AND
THERETO, HAS BEEN DULY PREPARED, COMPLETED AND EXECUTED AND THE INFORMATION SET
FORTH HEREIN AND THEREIN IS CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.
EXCEPT WITH REGARD TO FOREIGN INTELLECTUAL PROPERTY, THE COLLATERAL DESCRIBED ON
THE SCHEDULES ANNEXED TO THE PERFECTION CERTIFICATE CONSTITUTES ALL OF THE
PROPERTY OF SUCH TYPE OF COLLATERAL OWNED OR HELD BY THE GRANTORS TO THE EXTENT
REQUIRED TO BE SCHEDULED THEREON. FULLY COMPLETED UCC FINANCING STATEMENTS
(INCLUDING FIXTURE FILINGS, AS APPLICABLE)


 


8

--------------------------------------------------------------------------------



 


OR OTHER APPROPRIATE FILINGS, RECORDINGS OR REGISTRATIONS CONTAINING A
DESCRIPTION OF THE COLLATERAL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT FOR
FILING IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE SPECIFIED IN SCHEDULE 7
TO THE PERFECTION CERTIFICATE, WHICH, EXCEPT WITH REGARD TO (I) FOREIGN
INTELLECTUAL PROPERTY AND (II) COLLATERAL LOCATED OUTSIDE THE UNITED STATES, ARE
ALL THE FILINGS, RECORDINGS AND REGISTRATIONS THAT ARE NECESSARY TO PUBLISH
NOTICE OF AND PROTECT THE VALIDITY OF AND TO ESTABLISH A LEGAL, VALID AND
PERFECTED SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT (FOR THE BENEFIT OF
THE SECURED PARTIES) IN RESPECT OF ALL COLLATERAL IN WHICH A SECURITY INTEREST
MAY BE PERFECTED BY FILING, RECORDING OR REGISTRATION UNDER ARTICLE 9 OF THE UCC
IN THE UNITED STATES (OR ANY POLITICAL SUBDIVISION THEREOF) AND ITS TERRITORIES
AND POSSESSIONS, AND NO FURTHER OR SUBSEQUENT FILING, REFILING, RECORDING,
RERECORDING, REGISTRATION OR REREGISTRATION UNDER ARTICLE 9 OF THE UCC IS
NECESSARY IN ANY SUCH JURISDICTION, EXCEPT AS PROVIDED UNDER APPLICABLE LAW WITH
RESPECT TO THE FILING OF CONTINUATION STATEMENTS.

 


(B)                                 EACH GRANTOR REPRESENTS AND WARRANTS THAT
FULLY EXECUTED SECURITY AGREEMENTS IN THE FORM HEREOF (OR SHORT FORM SECURITY
AGREEMENTS) CONTAINING A DESCRIPTION OF ALL COLLATERAL CONSISTING OF
INTELLECTUAL PROPERTY WITH RESPECT TO UNITED STATES PATENTS, UNITED STATES
REGISTERED TRADEMARKS (AND TRADEMARKS FOR WHICH UNITED STATES REGISTRATION
APPLICATIONS ARE PENDING) HAVE BEEN DELIVERED TO THE COLLATERAL AGENT FOR
REGISTRATION WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE PURSUANT TO
35 U.S.C. § 261 OR 17 U.S.C. § 205 AND THE REGULATIONS THEREUNDER, AS
APPLICABLE, AND OTHERWISE AS MAY BE REQUIRED PURSUANT TO THE LAWS OF ANY OTHER
NECESSARY JURISDICTION TO PROTECT THE VALIDITY OF AND TO ESTABLISH A LEGAL,
VALID AND PERFECTED SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES IN RESPECT OF ALL COLLATERAL CONSISTING OF
PATENTS AND TRADEMARKS IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING,
RECORDING OR REGISTRATION IN THE UNITED STATES (OR ANY POLITICAL SUBDIVISION
THEREOF) AND ITS TERRITORIES AND POSSESSIONS, AND, EXCEPT WITH REGARD TO FOREIGN
INTELLECTUAL PROPERTY, NO FURTHER OR SUBSEQUENT FILING, REFILING, RECORDING,
PRERECORDING, REGISTRATION OR PREREGISTRATION IS NECESSARY (OTHER THAN SUCH
ACTIONS AS ARE NECESSARY TO PERFECT THE SECURITY INTEREST WITH RESPECT TO ANY
COLLATERAL CONSISTING OF PATENTS, TRADEMARKS AND COPYRIGHTS (OR REGISTRATION OR
APPLICATION FOR REGISTRATION THEREOF) ACQUIRED OR DEVELOPED AFTER THE DATE
HEREOF).


 


SECTION 3.03.                 VALIDITY OF SECURITY INTERESTS. THE SECURITY
INTERESTS CONSTITUTE (A)  LEGAL AND VALID SECURITY INTERESTS UNDER NEW YORK LAW
IN ALL THE COLLATERAL SECURING THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS,
(B) SUBJECT TO THE FILINGS DESCRIBED IN SECTION 3.02 ABOVE, PERFECTED SECURITY
INTERESTS IN ALL COLLATERAL IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY
FILING, RECORDING OR REGISTERING A FINANCING STATEMENT OR ANALOGOUS DOCUMENT IN
THE UNITED STATES (OR ANY POLITICAL SUBDIVISION THEREOF) AND ITS TERRITORIES AND
POSSESSIONS PURSUANT TO THE UCC IN SUCH JURISDICTIONS, (C)  SECURITY INTERESTS
THAT SHALL BE PERFECTED IN ALL COLLATERAL IN WHICH A SECURITY INTEREST MAY BE
PERFECTED UPON THE RECEIPT AND REGISTERING AND RECORDING OF THIS AGREEMENT OR A
SHORT FORM SECURITY AGREEMENT WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE, AND (D)  PERFECTED SECURITY INTERESTS IN ALL COLLATERAL IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY POSSESSION OR CONTROL BY THE COLLATERAL
AGENT, IN EACH CASE, TO THE EXTENT REQUIRED PURSUANT TO THE PROVISIONS HEREOF.
THE SECURITY INTERESTS ARE AND SHALL BE PRIOR TO ANY OTHER LIEN ON ANY OF THE
COLLATERAL, OTHER THAN PERMITTED LIENS.

 


SECTION 3.04.                 LIMITATIONS ON AND ABSENCE OF OTHER LIENS. THE
COLLATERAL IS OWNED BY THE GRANTORS OR THE GRANTORS HAVE RIGHTS THEREIN, FREE
AND CLEAR OF ANY LIEN, EXCEPT FOR PERMITTED LIENS. THE GRANTORS HAVE NOT FILED
OR CONSENTED TO THE FILING OF (A) ANY FINANCING STATEMENT OR ANALOGOUS DOCUMENT
UNDER THE UCC OR ANY OTHER APPLICABLE LAWS COVERING ANY COLLATERAL, (B) ANY
ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL OR ANY SECURITY AGREEMENT
OR SIMILAR INSTRUMENT COVERING ANY COLLATERAL WITH THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE OR (C) ANY ASSIGNMENT IN
WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL OR ANY SECURITY AGREEMENT OR SIMILAR
INSTRUMENT COVERING ANY COLLATERAL WITH ANY FOREIGN GOVERNMENTAL, MUNICIPAL OR
OTHER OFFICE, WHICH FINANCING STATEMENT OR ANALOGOUS DOCUMENT, ASSIGNMENT,
SECURITY AGREEMENT OR SIMILAR INSTRUMENT IS STILL IN EFFECT, EXCEPT, IN EACH
CASE, FOR PERMITTED LIENS OR DISPOSITIONS PERMITTED BY THE CREDIT AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


SECTION 3.05.                 OTHER ACTIONS. IN ORDER TO FURTHER ENSURE THE
ATTACHMENT, PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE COLLATERAL AGENT
TO ENFORCE, THE COLLATERAL AGENT’S SECURITY INTERESTS IN THE COLLATERAL, EACH
GRANTOR AGREES, IN EACH CASE AT SUCH GRANTOR’S OWN EXPENSE, TO TAKE THE
FOLLOWING ACTIONS WITH RESPECT TO THE FOLLOWING COLLATERAL:

 

(a)                                  Instruments and Tangible Chattel Paper. As
of the date hereof, each Instrument and each item of Tangible Chattel Paper
specified in Schedule 13 to the Perfection Certificate valued in excess of
$500,000 has been properly endorsed, assigned and delivered to the Collateral
Agent, and, if necessary, accompanied by instruments of transfer or assignment
duly executed in blank. If any amount individually or in the aggregate in excess
of $500,000 payable under or in connection with any of the Collateral shall be
evidenced by any Instrument or Tangible Chattel Paper, the Grantor acquiring
such Instrument or Tangible Chattel Paper shall, on a quarterly basis, notify
the Collateral Agent and promptly endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request; provided, however, that so long as no Event of Default shall have
occurred and be continuing, the Collateral Agent shall return such Instrument or
Tangible Chattel Paper to such Grantor from time to time, to the extent
necessary for collection in the ordinary course of such Grantor’s business.

 

(b)                                 Deposit Accounts. Each Grantor hereby
represents and warrants that (i) it has neither opened nor maintains any Deposit
Accounts other than the accounts listed in Schedule 16 of the Perfection
Certificate as supplemented from time to time and (ii) the Collateral Agent has
a perfected security interest in each Deposit Account, other than any Excluded
Accounts, by Control. No Grantor shall hereafter establish and maintain any
Deposit Account, other than an Excluded Account, unless (1) the applicable
Grantor shall have given the Collateral Agent 10 days’ prior written notice (or
such shorter period as the Collateral Agent shall agree to) of its intention to
establish such new Deposit Account with a Bank, and (2) such Bank and such
Grantor shall have duly executed and delivered to the Collateral Agent a Control
Agreement with respect to such Deposit Account. The Collateral Agent agrees with
each Grantor that the Collateral Agent shall not give any instructions directing
the disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Grantor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default of the type
specified in Section 7.01(a) of the Credit Agreement has occurred and is
continuing or upon the occurrence of the Loans or other Obligations becoming
declared immediately due and payable and/or the Commitments being declared
terminated. Upon cure or waiver of all Events of Default, the Collateral Agent
shall promptly notify the relevant Bank(s) that the applicable Loan Party
may withdraw funds from the relevant Deposit Account(s). No Grantor shall grant
Control of any Deposit Account to any Person other than the Collateral Agent.

 

Notwithstanding the provisions of the immediately preceding paragraph, each
Grantor will not be required to enter into Control Agreements, subject to the
conditions set forth in this paragraph, with respect to the following Deposit
Accounts:  (i) any Deposit Accounts used to fund petty cash expenditures to the
extent such accounts do not hold greater than $30,000 at any time; (ii) any
Deposit Accounts used solely to fund payroll disbursements to employees;
(iii) the Deposit Account held at Wachovia (Acct no: 2000003339970) to the
extent such account does not hold over $30,000 at any one time; (iv) the Deposit
Account held at Wachovia (Acct no: 6728001483) to the extent such account does
not hold over $30,000 for any consecutive five Business Days; (v) the Deposit
Accounts held at JP Morgan Chase Bank - Hong Kong Branch and identified on the
Perfection Certificate on the date hereof, to the extent that these accounts do
not hold over $2,000,000 (or the U.S. dollar equivalent thereof at the then
prevailing rates of foreign exchange), in the aggregate, at any time; (vi) the
Deposit Account held at The Fuji Bank, Ltd.

 

10

--------------------------------------------------------------------------------


 

and identified on the Perfection Certificate on the date hereof, to the extent
that this account does not hold over $30,000 (or the U.S. dollar equivalent
thereof at the then prevailing rates of foreign exchange) at any time; (vii) the
Deposit Accounts held at Bank of Nova Scotia and identified on the Perfection
Certificate as amended on the Amendment Effectiveness Date, to the extent that
all funds held in these accounts are deposited bi-weekly pursuant to an
agreement which is reasonably satisfactory to the Collateral Agent into a
Deposit Account subject to a Control Agreement in favor of the Collateral Agent;
and (viii) any Deposit Account held at the Collateral Agent. The Grantors shall
use their Deposit Accounts in accordance with past practices and shall not
manipulate the balances in any of their Deposit Accounts solely to ensure that
the balances in the Deposit Accounts meet the limits set forth in the foregoing
clauses (i), (iii), (iv) and (vi).

 

(c)                                  Investment Property. (i)  Each Grantor
hereby represents and warrants that (1) it has neither opened nor maintains any
Securities Accounts or Commodity Accounts other than those listed in Schedule 16
of the Perfection Certificate and the Collateral Agent has a perfected first
priority security interest in such Securities Accounts and Commodity Accounts by
Control and (2) it does not hold, own or have any interest in any certificated
securities or uncertificated securities other than those constituting Securities
Collateral under the Pledge Agreement and those maintained in Securities
Accounts or Commodity Accounts listed in Schedule 16 of the Perfection
Certificate. If any Grantor shall at any time hold or acquire any certificated
securities constituting Investment Property valued in excess of $500,000 that
are not Pledged Securities under the Pledge Agreement, such Grantor shall
immediately endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in
blank, all in form and substance reasonably satisfactory to the Collateral
Agent; provided that in no event shall such Grantor be required to pledge more
than 65% of the voting stock of any non-U.S. Subsidiary. If any securities now
or hereafter acquired by any Grantor constituting Investment Property that are
not Pledged Securities are uncertificated, such Grantor shall promptly notify
each Collateral Agent thereof and use its commercially reasonable efforts to,
within five (5) Business Days and in any event no later than 30 days (except
where legally prohibited therefrom), pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (at such
Grantor’s option) (a) cause the issuer to agree to comply with instructions from
the Collateral Agent as to such securities, without further consent of any
Grantor, or (b) arrange for the Collateral Agent to become the registered owner
of the securities. No Grantor shall hereafter establish and maintain any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary unless (1) the applicable Grantor shall have given the
Collateral Agent 10 days’ prior written notice of its intention to establish
such new Securities Account or Commodity Account with such Securities
Intermediary or Commodity Intermediary and (2) such Securities Intermediary or
Commodity Intermediary, as the case may be, and such Grantor shall have duly
executed and delivered to the Collateral Agent a Control Agreement with respect
to such Securities Account or Commodity Account, as the case may be. Each
Grantor shall accept any cash and Investment Property (not subject to the Pledge
Agreement or Non-U.S. Pledge Agreements) in trust for the benefit of the
Collateral Agent and within five (5) Business Days of actual receipt thereof,
deposit such Investment Property and any new securities, instruments, documents
or other Investment Property by reason of ownership of such Investment Property
received by it into a Securities Account or Commodity Account subject to a
Control Agreement in favor of the Collateral Agent. The Collateral Agent agrees
with each Grantor that the Collateral Agent shall not give any Entitlement
Orders or instructions or directions to any issuer of uncertificated securities,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Grantor,
unless an Event of Default has occurred and is continuing. Upon cure or waiver
of all Events of Default, the Collateral Agent shall promptly notify the
relevant Securities Intermediary or Commodities Intermediary that the applicable
Grantor may withdraw funds from the relevant Securities

 

11

--------------------------------------------------------------------------------


 

Accounts or Commodities Accounts. No Grantor shall grant control over any
Investment Property to any Person other than the Collateral Agent.
Notwithstanding the foregoing, the “Collateral Investment Account” as identified
on Schedule 16 of the Perfection Certificate need not be subject to a Control
Agreement for a period not to exceed thirty days from the date hereof.

 

(ii)                                  Each Grantor shall promptly pay all
Charges and fees with respect to the Investment Property pledged by it under
this Agreement, other than any Charges and fees constituting Liens permitted by
Section 6.02(iii) of the Credit Agreement. In the event any Grantor shall fail
to make such payment contemplated in the immediately preceding sentence, the
Collateral Agent may upon notice to such Grantor, do so for the account of such
Grantor and the Grantors shall promptly reimburse and indemnify the Collateral
Agent from all reasonable costs and expenses incurred by the Collateral Agent
under this Section 3.05(c).

 

(d)                                 Electronic Chattel Paper and Transferable
Records. If any amount individually or in the aggregate in excess of $500,000
payable under or in connection with any of the Collateral shall be evidenced by
any Electronic Chattel Paper or any “transferable record,” as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction, the Grantor acquiring such
Electronic Chattel Paper or transferable record shall, on a quarterly basis,
notify the Collateral Agent and shall, promptly, take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under UCC Section 9-105 of such Electronic Chattel Paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Collateral Agent agrees with such Grantor that the Collateral Agent will
arrange, pursuant to procedures reasonably satisfactory to the Collateral Agent
and so long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.

 

(e)                                  Letter-of-Credit Rights. If any Grantor is
at any time a beneficiary under a Letter of Credit now or hereafter issued in
favor of such Grantor in an amount individually in excess of $100,000 or in the
aggregate in excess of $500,000, such Grantor shall notify the Collateral Agent
on a quarterly basis thereof and such Grantor shall promptly, use commercially
reasonable efforts to either (at the option of such Grantor) (i) arrange for the
issuer and any confirmer of such Letter of Credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the Letter of Credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
such Letter of Credit in each case, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent.

 

(f)                                    Commercial Tort Claims. As of the date
hereof each Grantor hereby represents and warrants that it holds no Commercial
Tort Claims other than those listed in Schedule 15 to the Perfection Certificate
(as supplemented from time to time). If any Grantor shall at any time hold or
acquire a Commercial Tort Claim having a value individually or in the aggregate
in excess of $500,000, such Grantor shall promptly notify the Collateral Agent
in writing signed by such Grantor of the brief details thereof and grant to the
Collateral Agent in such writing a security

 

12

--------------------------------------------------------------------------------


 

interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent.

 

(g)                                 Motor Vehicles. Upon the reasonable request
of the Collateral Agent, each Grantor shall deliver to the Collateral Agent
originals of the certificates of title or ownership for the motor vehicles (and
any other Equipment covered by Certificates of Title or ownership) owned by it
with the Collateral Agent listed as a lienholder therein. Such requirement shall
apply to the Grantors if any such motor vehicle (or any such other Equipment) is
valued over $50,000, provided that the value of all such motor vehicles (and
such Equipment) as to which any Grantor has not delivered a Certificate of Title
or ownership is over $500,000.

 

(h)                                 Landlord’s Access Agreements/Bailee Letters.
Each Grantor shall use its commercially reasonable efforts to obtain a Bailee
Letter or a Landlord Access Agreement, as applicable, from all such bailees and
landlords, as applicable, who from time to time have possession of Collateral in
excess of $100,000.

 


SECTION 3.06.                 CONDITION AND MAINTENANCE OF EQUIPMENT.THE
EQUIPMENT OF SUCH GRANTOR IS IN GOOD REPAIR, WORKING ORDER AND CONDITION,
REASONABLE WEAR AND TEAR, CASUALTY AND CONDEMNATION EXCEPTED. EXCEPT AS
DETERMINED BY SUCH GRANTOR’S COMMERCIALLY REASONABLE BUSINESS JUDGMENT, EACH
GRANTOR SHALL CAUSE THE EQUIPMENT TO BE MAINTAINED AND PRESERVED IN GOOD REPAIR,
WORKING ORDER AND CONDITION, REASONABLE WEAR AND TEAR EXCEPTED, AND SHALL AS
QUICKLY AS COMMERCIALLY REASONABLY PRACTICABLE MAKE OR CAUSE TO BE MADE ALL
REPAIRS, REPLACEMENTS AND OTHER IMPROVEMENTS WHICH ARE NECESSARY OR APPROPRIATE
IN THE CONDUCT OF SUCH GRANTOR’S BUSINESS.

 


SECTION 3.07.                 NO CONFLICTS, CONSENTS, ETC.IN THE EVENT THAT THE
COLLATERAL AGENT DESIRES TO EXERCISE ANY REMEDIES, VOTING OR CONSENSUAL RIGHTS
OR ATTORNEY-IN-FACT POWERS SET FORTH IN THIS AGREEMENT AND DETERMINES IT
NECESSARY TO OBTAIN ANY APPROVALS OR CONSENTS OF ANY GOVERNMENTAL AUTHORITY OR
ANY OTHER PERSON THEREFOR, THEN, UPON THE REASONABLE REQUEST OF THE COLLATERAL
AGENT, SUCH GRANTOR AGREES TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO ASSIST
AND AID THE COLLATERAL AGENT TO OBTAIN AS SOON AS PRACTICABLE ANY NECESSARY
APPROVALS OR CONSENTS FOR THE EXERCISE OF ANY SUCH REMEDIES, RIGHTS AND POWERS.

 


ARTICLE IV


 


COVENANTS


 


SECTION 4.01.                 CHANGE OF NAME; LOCATION OF COLLATERAL; RECORDS;
PLACE OF BUSINESS. (A)  EACH GRANTOR SHALL COMPLY WITH THE PROVISIONS OF
SECTION 5.07 OF THE CREDIT AGREEMENT.

 


(B)                                 EACH GRANTOR AGREES TO MAINTAIN, AT ITS OWN
COST AND EXPENSE, RECORDS WHICH ARE COMPLETE AND ACCURATE IN ALL MATERIAL
RESPECTS WITH RESPECT TO THE COLLATERAL OWNED BY IT AS IS CONSISTENT WITH ITS
CURRENT PRACTICES AND, AT SUCH TIME OR TIMES AS THE COLLATERAL AGENT
MAY REASONABLY REQUEST, PROMPTLY TO PREPARE AND DELIVER TO THE COLLATERAL AGENT
A DULY CERTIFIED SCHEDULE OR SCHEDULES IN FORM AND DETAIL REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT SHOWING THE IDENTITY, AMOUNT AND LOCATION
OF ANY AND ALL COLLATERAL.


 


SECTION 4.02.                 PROTECTION OF SECURITY. EXCEPT AS DETERMINED BY
SUCH GRANTOR’S COMMERCIALLY REASONABLE BUSINESS JUDGMENT, EACH GRANTOR SHALL, AT
ITS OWN COST AND EXPENSE, TAKE ANY AND ALL ACTIONS NECESSARY AND REASONABLE TO
DEFEND TITLE TO THE COLLATERAL AGAINST ALL PERSONS AND TO DEFEND THE SECURITY
INTERESTS OF THE COLLATERAL AGENT IN THE COLLATERAL AND THE PRIORITY THEREOF
AGAINST ANY LIEN OTHER THAN PERMITTED LIENS.

 

13

--------------------------------------------------------------------------------


 


SECTION 4.03.                 FURTHER ASSURANCES. EACH GRANTOR AGREES, AT ITS
OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER AND CAUSE TO BE DULY FILED ALL
SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH ACTIONS AS THE
COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY REQUEST TO PRESERVE, PROTECT
AND PERFECT THE SECURITY INTERESTS AND THE RIGHTS AND REMEDIES CREATED HEREBY,
INCLUDING THE PAYMENT OF ANY FEES AND TAXES REQUIRED IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GRANTING OF THE SECURITY INTERESTS
AND THE FILING OF ANY FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS) OR OTHER
DOCUMENTS IN CONNECTION HEREWITH OR THEREWITH.

 


SECTION 4.04.                 INSPECTION AND VERIFICATION. THE COLLATERAL AGENT
AND ITS REPRESENTATIVES AS THE COLLATERAL AGENT MAY REASONABLY DESIGNATE SHALL
HAVE THE RIGHT, AT THE GRANTORS’ OWN COST AND EXPENSE, TO AT ALL REASONABLE
TIMES AND INTERVALS AND UPON REASONABLE PRIOR NOTICE INSPECT THE COLLATERAL, ALL
RECORDS RELATED THERETO (AND TO MAKE EXTRACTS AND COPIES FROM SUCH RECORDS) AND
THE PREMISES UPON WHICH ANY OF THE COLLATERAL IS LOCATED IN EACH CASE DURING
BUSINESS HOURS. THE COLLATERAL AGENT SHALL HAVE THE ABSOLUTE RIGHT TO SHARE ANY
INFORMATION IT GAINS FROM SUCH INSPECTION OR VERIFICATION WITH ANY SECURED PARTY
(SUBJECT TO SECTION 9.16 OF THE CREDIT AGREEMENT).

 


SECTION 4.05.                 TAXES; ENCUMBRANCES. AT ITS OPTION, THE COLLATERAL
AGENT MAY DISCHARGE PAST DUE TAXES, ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY
INTERESTS OR OTHER ENCUMBRANCES AT ANY TIME LEVIED OR PLACED ON THE COLLATERAL
EXCEPT TO THE EXTENT THE SAME CONSTITUTE PERMITTED LIENS, AND MAY PAY FOR THE
MAINTENANCE AND PRESERVATION OF THE COLLATERAL TO THE EXTENT ANY GRANTOR FAILS
TO DO SO AS REQUIRED BY THIS AGREEMENT (IN EACH CASE WITH REASONABLE PRIOR
WRITTEN NOTICE TO SUCH GRANTOR), AND EACH GRANTOR JOINTLY AND SEVERALLY AGREES
TO REIMBURSE THE COLLATERAL AGENT WITHIN 15 DAYS OF WRITTEN DEMAND FOR ANY
PAYMENT MADE OR ANY EXPENSE INCURRED BY THE COLLATERAL AGENT PURSUANT TO THE
FOREGOING AUTHORIZATION; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 4.05
SHALL BE INTERPRETED AS EXCUSING ANY GRANTOR FROM THE PERFORMANCE OF, OR
IMPOSING ANY OBLIGATION ON THE COLLATERAL AGENT OR ANY SECURED PARTY TO CURE OR
PERFORM, ANY COVENANTS OR OTHER PROMISES OF ANY GRANTOR WITH RESPECT TO TAXES,
ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AND
MAINTENANCE AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 


SECTION 4.06.                 ASSIGNMENT OF SECURITY INTEREST. IF AT ANY TIME
ANY GRANTOR SHALL TAKE A SECURITY INTEREST IN ANY PROPERTY OF AN ACCOUNT DEBTOR
OR ANY OTHER PERSON TO SECURE PAYMENT AND PERFORMANCE OF AN ACCOUNT VALUED IN
EXCESS OF $500,000, SUCH GRANTOR SHALL PROMPTLY ASSIGN SUCH SECURITY INTEREST TO
THE COLLATERAL AGENT. SUCH ASSIGNMENT NEED NOT BE FILED OF PUBLIC RECORD UNLESS
NECESSARY TO CONTINUE THE PERFECTED STATUS OF THE SECURITY INTEREST AGAINST
CREDITORS OF AND TRANSFEREES FROM THE ACCOUNT DEBTOR OR OTHER PERSON GRANTING
THE SECURITY INTEREST.

 


SECTION 4.07.                 CONTINUING OBLIGATIONS OF THE GRANTORS. EACH
GRANTOR SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS AND
OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT, AGREEMENT OR
INSTRUMENT RELATING TO THE COLLATERAL, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS THEREOF, AND EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY
AND HOLD HARMLESS THE COLLATERAL AGENT AND THE SECURED PARTIES FROM AND AGAINST
ANY AND ALL LIABILITY FOR SUCH PERFORMANCE UNLESS FINALLY JUDICIALLY DETERMINED
TO HAVE ARISEN FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF THE
INDEMNIFIED PARTY.

 


SECTION 4.08.                 USE AND DISPOSITION OF COLLATERAL. NONE OF THE
GRANTORS SHALL MAKE OR PERMIT TO BE MADE AN ASSIGNMENT FOR SECURITY, PLEDGE OR
HYPOTHECATION OF THE COLLATERAL OR SHALL GRANT ANY OTHER LIEN IN RESPECT OF THE
COLLATERAL OTHER THAN LIENS SECURING THE OBLIGATIONS AND PERMITTED LIENS.

 


SECTION 4.09.                 LIMITATION ON MODIFICATION OF ACCOUNTS. NONE OF
THE GRANTORS WILL, WITHOUT THE COLLATERAL AGENT’S PRIOR WRITTEN CONSENT, GRANT
ANY EXTENSION OF THE TIME OF PAYMENT OF ANY OF THE ACCOUNTS RECEIVABLE,
COMPROMISE, COMPOUND OR SETTLE THE SAME FOR LESS THAN THE FULL AMOUNT THEREOF,
RELEASE,


 


14

--------------------------------------------------------------------------------



 


WHOLLY OR PARTLY, ANY PERSON LIABLE FOR THE PAYMENT THEREOF OR ALLOW ANY CREDIT
OR DISCOUNT WHATSOEVER THEREON, OTHER THAN EXTENSIONS, CREDITS, DISCOUNTS,
COMPROMISES OR SETTLEMENTS GRANTED OR MADE IN THE ORDINARY COURSE OF BUSINESS
AND CONSISTENT WITH ITS CURRENT PRACTICES AND IN ACCORDANCE WITH SUCH PRUDENT
AND STANDARD PRACTICES USED IN INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO
THOSE IN WHICH SUCH GRANTOR IS ENGAGED.

 


SECTION 4.10.                 INSURANCE. THE GRANTORS, AT THEIR OWN EXPENSE,
SHALL MAINTAIN OR CAUSE TO BE MAINTAINED INSURANCE COVERING PHYSICAL LOSS OR
DAMAGE TO THE INVENTORY AND EQUIPMENT IN ACCORDANCE WITH SECTION 5.04 OF THE
CREDIT AGREEMENT. EACH GRANTOR IRREVOCABLY MAKES, CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT (AND ALL OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY THE
COLLATERAL AGENT) AS SUCH GRANTOR’S TRUE AND LAWFUL AGENT (AND ATTORNEY-IN-FACT)
FOR THE PURPOSE, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OF MAKING,
SETTLING AND ADJUSTING CLAIMS IN RESPECT OF COLLATERAL UNDER POLICIES OF
INSURANCE, ENDORSING THE NAME OF SUCH GRANTOR ON ANY CHECK, DRAFT, INSTRUMENT OR
OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH POLICIES OF INSURANCE AND FOR
MAKING ALL DETERMINATIONS AND DECISIONS WITH RESPECT THERETO. IN THE EVENT THAT
ANY GRANTOR AT ANY TIME OR TIMES SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OF INSURANCE REQUIRED HEREBY OR TO PAY ANY PREMIUM IN WHOLE OR
PART RELATING THERETO, THE COLLATERAL AGENT MAY, WITHOUT WAIVING OR RELEASING
ANY OBLIGATION OR LIABILITY OF THE GRANTORS HEREUNDER OR ANY EVENT OF DEFAULT,
IN ITS REASONABLE DISCRETION AND UPON PRIOR NOTICE TO THE GRANTORS OBTAIN AND
MAINTAIN SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUM AND TAKE ANY OTHER
ACTIONS WITH RESPECT THERETO AS THE COLLATERAL AGENT DEEMS REASONABLY ADVISABLE.
ALL SUMS DISBURSED BY THE COLLATERAL AGENT IN CONNECTION WITH THIS SECTION 4.10,
INCLUDING REASONABLE ATTORNEYS’ FEES, COURT COSTS, OUT-OF-POCKET EXPENSES AND
OTHER CHARGES RELATING THERETO, SHALL BE PAYABLE, UPON WRITTEN DEMAND, BY THE
GRANTORS TO THE COLLATERAL AGENT AND SHALL BE ADDITIONAL OBLIGATIONS SECURED
HEREBY IN THE SAME PRIORITY AS THE ORIGINAL OBLIGATIONS. SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, ALL ACTIONS TO BE TAKEN WITH RESPECT TO
THE MAKING, SETTLING AND ADJUSTING OF CLAIMS UNDER INSURANCE POLICIES MAY BE
TAKEN BY THE GRANTORS WITHOUT ANY REQUIREMENT OF PARTICIPATION OR CONSENT FROM
THE COLLATERAL AGENT AND ALL PROCEEDS RECEIVED FROM ANY INSURANCE WITH RESPECT
TO ANY CLAIM MAY BE PAID DIRECTLY TO THE APPLICABLE GRANTOR TO BE APPLIED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 6.02 HEREOF.

 


SECTION 4.11.                 CERTAIN COVENANTS AND PROVISIONS REGARDING PATENT,
TRADEMARK AND COPYRIGHT COLLATERAL. (A)  EXCEPT AS DETERMINED BY SUCH GRANTOR’S
REASONABLE BUSINESS JUDGMENT, EACH GRANTOR AGREES THAT IT WILL NOT, NOR WILL IT
PERMIT ANY OF ITS LICENSEES TO, DO ANY ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY
PATENT WHICH IS MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S BUSINESS MAY BECOME
INVALIDATED OR DEDICATED TO THE PUBLIC, AND AGREES THAT IT SHALL CONTINUE TO
MARK ANY PRODUCTS COVERED BY A PATENT WITH THE RELEVANT PATENT NUMBER AS
NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER
APPLICABLE PATENT LAWS.

 


(B)                                 EXCEPT AS DETERMINED BY SUCH GRANTOR’S
REASONABLE BUSINESS JUDGMENT, EACH GRANTOR (EITHER ITSELF OR THROUGH ITS
LICENSEES OR ITS SUBLICENSES) WILL, FOR EACH TRADEMARK MATERIAL TO THE CONDUCT
OF SUCH GRANTOR’S BUSINESS, USE ITS COMMERCIALLY REASONABLE EFFORTS TO
(I) MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE FROM ANY CLAIM OF ABANDONMENT OR
INVALIDITY FOR NONUSE, (II) MAINTAIN THE QUALITY OF PRODUCTS AND SERVICES
OFFERED UNDER SUCH TRADEMARK, (III) DISPLAY SUCH TRADEMARK WITH NOTICE OF
FEDERAL OR FOREIGN REGISTRATION TO THE EXTENT NECESSARY AND SUFFICIENT TO
ESTABLISH AND PRESERVE ITS RIGHTS UNDER APPLICABLE LAW AND (IV) NOT KNOWINGLY
USE OR KNOWINGLY PERMIT THE USE OF SUCH TRADEMARK IN VIOLATION OF ANY THIRD
PARTY RIGHTS.


 


(C)                                  EXCEPT AS DETERMINED BY SUCH GRANTOR’S
REASONABLE BUSINESS JUDGMENT, EACH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES)
WILL, FOR EACH WORK COVERED BY A MATERIAL REGISTERED COPYRIGHT, PUBLISH,
REPRODUCE, DISPLAY, ADOPT AND DISTRIBUTE SUCH WORK WITH SUCH APPROPRIATE
COPYRIGHT NOTICE AS NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS
RIGHTS UNDER APPLICABLE COPYRIGHT LAWS.


 


15

--------------------------------------------------------------------------------



 


(D)                                 EACH GRANTOR SHALL NOTIFY THE COLLATERAL
AGENT AS SOON AS PRACTICABLE IF IT KNOWS THAT ANY PATENT, TRADEMARK OR COPYRIGHT
MATERIAL TO THE CONDUCT OF ITS BUSINESS MAY BECOME ABANDONED, LOST OR DEDICATED
TO THE PUBLIC, OR OF ANY MATERIALLY ADVERSE DETERMINATION OR DEVELOPMENT
INCLUDING THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY
PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR UNITED STATES
COPYRIGHT OFFICE (OR ANY COURT OR SIMILAR OFFICE OF ANY COUNTRY) REGARDING SUCH
GRANTOR’S OWNERSHIP OF ANY PATENT, TRADEMARK OR COPYRIGHT, OR ITS RIGHT TO
REGISTER THE SAME, OR TO KEEP AND MAINTAIN THE SAME.


 


(E)                                  IN THE EVENT THAT ANY GRANTOR, EITHER
ITSELF OR THROUGH ANY AGENT, EMPLOYEE, LICENSEE OR DESIGNEE, FILES AN
APPLICATION FOR ANY PATENT, TRADEMARK OR COPYRIGHT (OR FOR THE REGISTRATION OF
ANY TRADEMARK OR COPYRIGHT) WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE
OR UNITED STATES COPYRIGHT OFFICE, OR ANY OFFICE OR AGENCY IN ANY POLITICAL
SUBDIVISION OF THE UNITED STATES OR IN ANY OTHER COUNTRY OR ANY POLITICAL
SUBDIVISION THEREOF, SUCH GRANTOR SHALL NOTIFY THE COLLATERAL AGENT (WITHIN AT
LEAST THREE MONTHS OF THE INITIAL FILING THEREOF) AND EXECUTE AND DELIVER ANY
AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE COLLATERAL AGENT
MAY REASONABLY REQUEST TO EVIDENCE THE COLLATERAL AGENT’S SECURITY INTERESTS IN
SUCH PATENT, TRADEMARK OR COPYRIGHT OR APPLICATION THEREFOR, AND PURSUANT TO
SECTION 8.16 OF THIS AGREEMENT, EACH GRANTOR HEREBY APPOINTS THE COLLATERAL
AGENT AS ITS ATTORNEY-IN-FACT TO EXECUTE AND FILE SUCH WRITINGS WITH PRIOR
WRITTEN NOTICE TO SUCH GRANTOR SOLELY FOR THE FOREGOING PURPOSES, ALL ACTS OF
SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH POWER, BEING COUPLED
WITH AN INTEREST, IS IRREVOCABLE.


 


(F)                                    EACH GRANTOR WILL TAKE ALL NECESSARY
STEPS THAT ARE CONSISTENT WITH ITS REASONABLE BUSINESS JUDGMENT IN ANY
PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE OR UNITED STATES
COPYRIGHT OFFICE, OR ANY OFFICE OR AGENCY IN ANY POLITICAL SUBDIVISION OF THE
UNITED STATES OR IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, TO
MAINTAIN AND PURSUE EACH MATERIAL APPLICATION RELATING TO THE PATENTS,
TRADEMARKS AND/OR COPYRIGHTS (AND TO OBTAIN THE RELEVANT GRANT OR REGISTRATION)
AND TO MAINTAIN EACH ISSUED PATENT AND EACH REGISTRATION OF THE TRADEMARKS OR
COPYRIGHTS THAT IS MATERIAL TO THE CONDUCT OF ANY GRANTOR’S BUSINESS, INCLUDING
TIMELY FILINGS OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF
INCONTESTABILITY AND PAYMENT OF MAINTENANCE FEES, AND, IF CONSISTENT WITH
COMMERCIALLY REASONABLE BUSINESS JUDGMENT, TO INITIATE OPPOSITION, INTERFERENCE
AND CANCELLATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(G)                                 IN THE EVENT THAT ANY GRANTOR HAS REASON TO
BELIEVE THAT ANY COLLATERAL CONSISTING OF A MATERIAL PATENT, TRADEMARK OR
COPYRIGHT HAS BEEN OR IS ABOUT TO BE INFRINGED, MISAPPROPRIATED OR DILUTED BY A
THIRD PARTY, SUCH GRANTOR PROMPTLY SHALL NOTIFY THE COLLATERAL AGENT AND SHALL,
IF CONSISTENT WITH COMMERCIALLY REASONABLE BUSINESS JUDGMENT, PROMPTLY SUE FOR
INFRINGEMENT, MISAPPROPRIATION OR DILUTION AND TO RECOVER ANY AND ALL DAMAGES
FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND TAKE SUCH OTHER ACTIONS
AS ARE REASONABLY APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH
COLLATERAL.


 


(H)                                 TO EACH GRANTOR’S ACTUAL KNOWLEDGE, ON AND
AS OF THE DATE HEREOF, SUCH GRANTOR IS NOT INFRINGING UPON ANY PATENT, TRADEMARK
OR COPYRIGHT OF ANY OTHER PERSON OTHER THAN SUCH INFRINGEMENT THAT, INDIVIDUALLY
OR IN THE AGGREGATE, WOULD NOT (OR WOULD NOT REASONABLY BE EXPECTED TO) RESULT
IN A MATERIAL ADVERSE EFFECT ON THE VALUE OR UTILITY OF THE COLLATERAL
CONSISTING OF INTELLECTUAL PROPERTY OR ANY PORTION THEREOF MATERIAL TO THE USE
AND OPERATION OF THE COLLATERAL AND NO PROCEEDINGS HAVE BEEN INSTITUTED OR ARE
PENDING AGAINST SUCH GRANTOR OR, TO SUCH GRANTOR’S KNOWLEDGE, THREATENED, AND NO
CLAIM AGAINST SUCH GRANTOR HAS BEEN RECEIVED BY SUCH GRANTOR, ALLEGING ANY SUCH
VIOLATION.


 


(I)                                     UPON AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, EACH GRANTOR SHALL UPON THE WRITTEN REQUEST OF THE COLLATERAL
AGENT USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL REQUISITE CONSENTS
OR APPROVALS BY THE LICENSOR OF EACH COPYRIGHT LICENSE, PATENT LICENSE OR
TRADEMARK LICENSE TO EFFECT THE ASSIGNMENT OF ALL OF SUCH GRANTOR’S RIGHT, TITLE
AND INTEREST THEREUNDER TO THE COLLATERAL AGENT OR ITS DESIGNEES.


 


16

--------------------------------------------------------------------------------



 

Notwithstanding anything herein to the contrary, any Grantor may, for
commercially reasonable cause, abandon or allow to become lost or dedicated to
the public any Patent, Trademark or Copyright.

 


ARTICLE V


 


REMEDIES


 


SECTION 5.01.                 REMEDIES UPON DEFAULT. UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES UPON WRITTEN
REQUEST TO DELIVER EACH ITEM OF COLLATERAL TO THE COLLATERAL AGENT, AND IT IS
AGREED THAT THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO TAKE ANY OF OR ALL THE
FOLLOWING ACTIONS AT THE SAME OR DIFFERENT TIMES:  (A) WITH RESPECT TO ANY
COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY, ON DEMAND, TO CAUSE THE SECURITY
INTEREST TO BECOME AN ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY OF OR ALL SUCH
COLLATERAL BY THE APPLICABLE GRANTORS TO THE COLLATERAL AGENT, OR TO LICENSE OR
SUBLICENSE, WHETHER GENERAL, SPECIAL OR OTHERWISE, AND WHETHER ON AN EXCLUSIVE
OR NONEXCLUSIVE BASIS, ANY SUCH COLLATERAL THROUGHOUT THE WORLD ON SUCH TERMS
AND CONDITIONS AND IN SUCH MANNER AS THE COLLATERAL AGENT SHALL DETERMINE (OTHER
THAN IN VIOLATION OF APPLICABLE LAW OR ANY THEN EXISTING LICENSING ARRANGEMENTS
TO THE EXTENT THAT WAIVERS CANNOT BE OBTAINED), AND (B) WITH OR WITHOUT LEGAL
PROCESS AND WITH OR WITHOUT PRIOR NOTICE OR DEMAND FOR PERFORMANCE, TO TAKE
POSSESSION OF THE COLLATERAL AND WITHOUT LIABILITY FOR TRESPASS TO ENTER
PEACEABLY ANY PREMISES WHERE THE COLLATERAL MAY BE LOCATED FOR THE PURPOSE OF
TAKING POSSESSION OF OR REMOVING THE COLLATERAL AND, GENERALLY, TO EXERCISE ANY
AND ALL RIGHTS AFFORDED TO A SECURED PARTY UNDER THE UCC OR OTHER APPLICABLE
LAW. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR AGREES THAT
THE COLLATERAL AGENT SHALL HAVE THE RIGHT, SUBJECT TO THE MANDATORY REQUIREMENTS
OF APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE
COLLATERAL, AT PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD OR ON ANY
SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS THE
COLLATERAL AGENT SHALL DEEM REASONABLY APPROPRIATE. THE COLLATERAL AGENT SHALL
BE AUTHORIZED AT ANY SUCH SALE (IF IT DEEMS IT ADVISABLE TO DO SO) TO RESTRICT
THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND AGREE
THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR INVESTMENT AND
NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON CONSUMMATION OF
ANY SUCH SALE THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO ASSIGN, TRANSFER AND
DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE COLLATERAL SO SOLD. EACH SUCH
PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY SOLD ABSOLUTELY, FREE FROM
ANY CLAIM OR RIGHT ON THE PART OF ANY GRANTOR, AND EACH GRANTOR HEREBY WAIVES
(TO THE EXTENT PERMITTED BY LAW) ALL RIGHTS OF REDEMPTION, STAY AND APPRAISAL
WHICH SUCH GRANTOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY
RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED.

 

The Collateral Agent shall give a Grantor ten (10) Business Days’ prior written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC) of the Collateral Agent’s intention to make any sale
or other disposition of such Grantor’s Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability

 

17

--------------------------------------------------------------------------------


 

in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Section, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any Obligation then due
and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section shall be deemed to conform to the commercially reasonable standards as
provided in Section 9-611 of the UCC.

 


SECTION 5.02.                 APPLICATION OF PROCEEDS. ALL PROCEEDS RECEIVED BY
THE COLLATERAL AGENT IN RESPECT OF ANY SALE OF, COLLECTION FROM OR OTHER
REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL PURSUANT TO THE EXERCISE BY
THE COLLATERAL AGENT OF ITS REMEDIES, TOGETHER WITH ANY OTHER MONEYS THEN HELD
BY THE COLLATERAL AGENT IN THE COLLATERAL ACCOUNT SHALL, TO THE EXTENT AVAILABLE
FOR DISTRIBUTION (IT BEING UNDERSTOOD THAT THE COLLATERAL AGENT MAY LIQUIDATE
INVESTMENTS PRIOR TO MATURITY IN ORDER TO MAKE A DISTRIBUTION PURSUANT TO THIS
SECTION 5.02), BE DISTRIBUTED (SUBJECT TO THE PROVISIONS OF SECTION 5.03) BY THE
COLLATERAL AGENT ON EACH DISTRIBUTION DATE IN THE FOLLOWING ORDER OF PRIORITY:

 

First:  to the Collateral Agent for any unpaid Collateral Agent Fees;

 

Second:  without duplication of amounts applied pursuant to clause First above,
to any other Secured Party which has theretofore advanced or paid any Collateral
Agent Fees constituting administrative expenses allowable under
Section 503(b) of the Bankruptcy Code, an amount equal to the amount thereof so
advanced or paid by such Secured Party and for which such Secured Party has not
been reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the amounts of such
Collateral Agent Fees advanced by the respective Secured Parties and remaining
unpaid on such Distribution Date;

 

Third:  without duplication of the amounts applied pursuant to clause First and
Second above, to any Secured Party which has theretofore advanced or paid any
Collateral Agent Fees other than such administrative expenses, an amount equal
to the amount thereof so advanced or paid by such Secured Party and for which
such Secured Party has not been reimbursed prior to such Distribution Date, and,
if such moneys shall be insufficient to pay such amounts in full, then ratably
(without priority of any one over any other) to such Secured Parties in
proportion to the amounts of such Collateral Agent Fees advanced by the
respective Secured Parties and remaining unpaid on such Distribution Date;

 

Fourth:  without duplication of the amounts applied pursuant to clauses First,
Second and Third above, subject to the provisions of Section 2.06(j) of the
Credit Agreement, to the Secured Parties, in an amount equal to all Obligations,
whether or not then due and payable (but other than

 

18

--------------------------------------------------------------------------------


 

contingent indemnification obligations not then claimed or due), and, if such
moneys shall be insufficient to pay such amounts in full, then ratably (without
priority of any one over any other) to such Secured Parties in proportion to the
unpaid amounts thereof on such Distribution Date;

 

Fifth, without duplication of the amounts applied pursuant to clauses First,
Second, Third and Fourth above, any surplus then remaining shall be paid to the
Grantors or their successors or assigns or to whomever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Fourth of this Section 5.02, the Grantors
shall remain liable for any deficiency.

 

The term “unpaid” as used in this Section 5.02 refers:

 

(I)                                     IN THE ABSENCE OF A BANKRUPTCY
PROCEEDING WITH RESPECT TO THE RELEVANT GRANTOR(S), TO ALL AMOUNTS OF THE
RELEVANT OBLIGATIONS OUTSTANDING AS OF A DISTRIBUTION DATE, AND

 

(II)                                  DURING THE PENDENCY OF A BANKRUPTCY
PROCEEDING WITH RESPECT TO THE RELEVANT GRANTOR(S), TO ALL AMOUNTS ALLOWED BY
THE BANKRUPTCY COURT IN RESPECT OF THE RELEVANT OBLIGATIONS AS A BASIS FOR
DISTRIBUTION (INCLUDING ESTIMATED AMOUNTS, IF ANY, ALLOWED IN RESPECT OF
CONTINGENT CLAIMS), TO THE EXTENT THAT PRIOR DISTRIBUTIONS HAVE NOT BEEN MADE IN
RESPECT THEREOF.

 


SECTION 5.03.                 COLLATERAL AGENT’S CALCULATIONS. IN MAKING THE
DETERMINATIONS AND ALLOCATIONS REQUIRED BY SECTION 5.02, THE COLLATERAL AGENT
MAY CONCLUSIVELY RELY UPON INFORMATION SUPPLIED BY THE ADMINISTRATIVE AGENT AS
TO THE AMOUNTS OF UNPAID PRINCIPAL AND INTEREST AND OTHER AMOUNTS OUTSTANDING
WITH RESPECT TO ANY OBLIGATIONS, AND THE COLLATERAL AGENT SHALL HAVE NO
LIABILITY TO ANY OF THE SECURED PARTIES FOR ACTIONS TAKEN IN RELIANCE ON SUCH
INFORMATION; PROVIDED THAT NOTHING IN THIS SENTENCE SHALL PREVENT ANY GRANTOR
FROM CONTESTING ANY AMOUNTS CLAIMED BY ANY SECURED PARTY IN ANY INFORMATION SO
SUPPLIED. IN ADDITION, FOR PURPOSES OF MAKING THE ALLOCATIONS REQUIRED BY
SECTION 5.02 WITH RESPECT TO ANY AMOUNT THAT IS DENOMINATED IN ANY CURRENCY
OTHER THAN DOLLARS, THE COLLATERAL AGENT SHALL, ON THE APPLICABLE DISTRIBUTION
DATE, CONVERT SUCH AMOUNT INTO AN AMOUNT OF DOLLARS BASED UPON THE RELEVANT
EXCHANGE RATE AS OF A RECENT DATE SPECIFIED BY THE COLLATERAL AGENT IN ITS
REASONABLE DISCRETION. ALL DISTRIBUTIONS MADE BY THE COLLATERAL AGENT PURSUANT
TO SECTION 5.02 SHALL BE (SUBJECT TO ANY DECREE OF ANY COURT OF COMPETENT
JURISDICTION) FINAL (ABSENT MANIFEST ERROR), AND THE COLLATERAL AGENT SHALL HAVE
NO DUTY TO INQUIRE AS TO THE APPLICATION BY THE ADMINISTRATIVE AGENT OF ANY
AMOUNTS DISTRIBUTED TO IT FOR DISTRIBUTION TO ANY LENDERS.

 


SECTION 5.04.                 GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. FOR
THE PURPOSE OF ENABLING THE COLLATERAL AGENT TO EXERCISE RIGHTS AND REMEDIES
UNDER THIS ARTICLE AT SUCH TIME AS THE COLLATERAL AGENT SHALL BE LAWFULLY
ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, EACH GRANTOR HEREBY GRANTS TO THE
COLLATERAL AGENT AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT
PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE GRANTORS) TO USE, LICENSE OR
SUBLICENSE ANY OF THE COLLATERAL, EXCEPT TO THE EXTENT THAT SUCH LICENSE MAY NOT
BE GRANTED AS A RESULT OF A PRE-EXISTING EXCLUSIVE LICENSE ARRANGEMENT,
CONSISTING OF INTELLECTUAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
GRANTOR, AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE
REASONABLE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE
RECORDED OR STORED AND TO ALL COMPUTER SOFTWARE AND PROGRAMS USED FOR THE
COMPILATION OR PRINTOUT THEREOF. THE USE OF SUCH LICENSE BY THE COLLATERAL AGENT
MAY ONLY BE EXERCISED, AT THE OPTION OF THE COLLATERAL AGENT, UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT.

 

19

--------------------------------------------------------------------------------


 


ARTICLE VI


 


COLLATERAL ACCOUNT


 


SECTION 6.01.                 ESTABLISHMENT OF COLLATERAL ACCOUNT. (A)  THE
COLLATERAL AGENT IS HEREBY AUTHORIZED TO ESTABLISH AND MAINTAIN, IN THE NAME OF
THE COLLATERAL AGENT AND PURSUANT TO A CONTROL AGREEMENT, A RESTRICTED DEPOSIT
ACCOUNT DESIGNATED “POLYMER GROUP, INC. COLLATERAL ACCOUNT.”  EACH GRANTOR SHALL
DEPOSIT INTO THE COLLATERAL ACCOUNT FROM TIME TO TIME ALL AMOUNTS REQUIRED TO BE
DEPOSITED IN THE COLLATERAL ACCOUNT BY THE CREDIT AGREEMENT AND ANY AMOUNTS
SPECIFICALLY REQUIRED TO BE DEPOSITED THEREIN BY ANY OTHER LOAN DOCUMENTS.

 


(B)                                 THE BALANCE FROM TIME TO TIME IN THE
COLLATERAL ACCOUNT SHALL CONSTITUTE PART OF THE COLLATERAL AND SHALL NOT
CONSTITUTE PAYMENT OF THE OBLIGATIONS UNTIL APPLIED AS HEREINAFTER PROVIDED. SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WILL RESULT
THEREFROM AND TO THE EXTENT GRANTOR IS NOT REQUIRED TO REPAY DEBT UNDER ANY LOAN
DOCUMENTS, THE COLLATERAL AGENT SHALL WITHIN TWO BUSINESS DAYS OF RECEIVING A
REQUEST OF THE APPLICABLE GRANTOR FOR RELEASE OF CASH PROCEEDS CONSTITUTING
(A) NET PROCEEDS FROM ANY DESTRUCTION OR TAKING FROM THE COLLATERAL ACCOUNT
REMIT SUCH CASH PROCEEDS ON DEPOSIT IN THE COLLATERAL ACCOUNT TO OR UPON THE
ORDER OF SUCH GRANTOR, SO LONG AS SUCH GRANTOR HAS SATISFIED THE CONDITIONS
RELATING THERETO SET FORTH IN SECTION 6.02 HEREOF AND, (B) NET PROCEEDS FROM ANY
ASSET SALE FROM THE COLLATERAL ACCOUNT, REMIT SUCH CASH PROCEEDS ON DEPOSIT IN
THE COLLATERAL ACCOUNT, SO LONG AS SUCH GUARANTOR HAS SATISFIED THE CONDITIONS
RELATING THERETO SET FORTH IN SECTION 6.02 HEREOF. AT ANY TIME FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL
AGENT MAY IN ITS REASONABLE DISCRETION APPLY OR CAUSE TO BE APPLIED (SUBJECT TO
COLLECTION) THE BALANCE FROM TIME TO TIME OUTSTANDING TO THE CREDIT OF THE
COLLATERAL ACCOUNT TO THE PAYMENT OF THE OBLIGATIONS IN THE MANNER SPECIFIED IN
SECTION 5.02; PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING, MONEYS DEPOSITED
IN THE COLLATERAL ACCOUNT PURSUANT TO SECTION 2.06(J) OF THE CREDIT AGREEMENT
SHALL BE HELD AND APPLIED AS SET FORTH THEREIN.


 


(C)                                  AMOUNTS ON DEPOSIT IN THE COLLATERAL
ACCOUNT SHALL BE INVESTED FROM TIME TO TIME IN PERMITTED INVESTMENTS AS THE
APPLICABLE GRANTOR (OR, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE COLLATERAL AGENT) SHALL DETERMINE, WHICH PERMITTED
INVESTMENTS SHALL BE HELD IN THE NAME AND BE UNDER THE CONTROL OF THE COLLATERAL
AGENT (OR ANY SUBAGENT); PROVIDED THAT AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY IN ITS
REASONABLE DISCRETION AT ANY TIME AND FROM TIME TO TIME ELECT TO LIQUIDATE ANY
SUCH PERMITTED INVESTMENTS AND TO APPLY OR CAUSE TO BE APPLIED THE PROCEEDS
THEREOF TO THE PAYMENT OF THE OBLIGATIONS IN THE MANNER SPECIFIED IN
SECTION 5.02.


 


SECTION 6.02.                 PROCEEDS OF DESTRUCTION, TAKING AND EXCLUDED ASSET
SALE. (A)  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AND TO THE EXTENT THE APPLICABLE GRANTOR IS PERMITTED BY
SECTION 2.05(C)(III) OR (IV) OF THE CREDIT AGREEMENT TO APPLY ANY NET PROCEEDS
AS CONTEMPLATED THEREIN, IN THE EVENT THERE SHALL BE ANY NET PROCEEDS IN RESPECT
OF ANY TAKING OR ANY DESTRUCTION OR FROM ANY ASSET SALE, THE APPLICABLE GRANTOR
SHALL HAVE THE RIGHT, AT SUCH GRANTOR’S OPTION, TO APPLY SUCH NET PROCEEDS
WITHIN THE TIME PERIODS PROVIDED IN SECTION 2.05(C)(III) OR (IV) OF THE CREDIT
AGREEMENT FOR PURPOSES PERMITTED THEREBY AND THE COLLATERAL AGENT SHALL RELEASE
SUCH NET PROCEEDS TO SUCH GRANTOR IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 6.01(B) HEREOF.

 


(B)                                 NOTWITHSTANDING SECTION 6.02(A), THE
COLLATERAL AGENT SHALL NOT RELEASE ANY AMOUNTS IN THE COLLATERAL ACCOUNT
CONSTITUTING NET PROCEEDS OF A TAKING OR DESTRUCTION OR FROM AN ASSET SALE,
UNTIL THE APPLICABLE GRANTOR HAS FURNISHED TO THE COLLATERAL AGENT AN OFFICERS’
CERTIFICATE, AT LEAST FIVE (5) DAYS’ PRIOR TO THE PROPOSED DATE OF RELEASE,
SETTING FORTH:  (1) A BRIEF DESCRIPTION OF THE APPLICATION TO BE MADE (INCLUDING
THE DOLLAR AMOUNT THEREOF), (2) TO THE EXTENT THE APPLICATION IS A REINVESTMENT
IN PROPERTIES OR


 


20

--------------------------------------------------------------------------------


 



 


ASSETS, SUCH REINVESTMENT PROPERTIES OR ASSETS WILL BE COLLATERAL TO THE EXTENT
REQUIRED BY THE CREDIT AGREEMENT AND ALL SECURITY AGREEMENTS AND MORTGAGES AND
OTHER ITEMS REQUIRED TO SUBJECT SUCH REINVESTMENT PROPERTIES OR ASSETS TO THE
LIEN OF THIS AGREEMENT IN FAVOR OF THE COLLATERAL AGENT, FOR ITS BENEFIT AND FOR
THE BENEFIT OF THE OTHER SECURED PARTIES, SHALL BE ACCOMPLISHED AT THE TIMES
REQUIRED HEREBY AND BY SECTION 5.11 OF THE CREDIT AGREEMENT AND (3)  THE
REINVESTMENT OTHERWISE COMPLIES WITH THE TERMS OF THE CREDIT AGREEMENT.


 


ARTICLE VII


 


THE COLLATERAL AGENT


 


SECTION 7.01.                 GENERAL AUTHORITY OF THE COLLATERAL AGENT OVER THE
COLLATERAL. (A)  SUBJECT TO THE PROVISIONS HEREIN, EACH GRANTOR HEREBY APPOINTS
THE COLLATERAL AGENT AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT FOR THE PURPOSE,
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OF TAKING ANY ACTION AND
EXECUTING ANY AND ALL DOCUMENTS AND INSTRUMENTS THAT THE COLLATERAL AGENT
MAY DEEM NECESSARY TO CARRY OUT THE TERMS OF THIS AGREEMENT AND ACCOMPLISH THE
PURPOSES HEREOF AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
GRANTOR HEREBY ACKNOWLEDGES THAT THE COLLATERAL AGENT SHALL HAVE ALL POWERS AND
REMEDIES SET FORTH IN THE SECURITY DOCUMENTS. THE FOREGOING GRANT OF AUTHORITY
IS A POWER OF ATTORNEY COUPLED WITH AN INTEREST AND SUCH APPOINTMENT SHALL BE
IRREVOCABLE FOR THE TERM HEREOF.

 


(B)                                 BY ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT AND THE SECURITY DOCUMENTS:  EACH SECURED PARTY SHALL BE DEEMED
IRREVOCABLY (1) TO CONSENT TO THE APPOINTMENT OF THE COLLATERAL AGENT AS ITS
AGENT HEREUNDER AND UNDER THE SECURITY DOCUMENTS, (2) TO CONFIRM THAT THE
COLLATERAL AGENT SHALL HAVE THE AUTHORITY TO ACT AS THE EXCLUSIVE AGENT OF SUCH
SECURED PARTY FOR ENFORCEMENT OF ANY PROVISIONS OF THIS AGREEMENT AND THE
SECURITY DOCUMENTS AGAINST ANY GRANTOR OR THE EXERCISE OF REMEDIES HEREUNDER OR
THEREUNDER, (3) TO AGREE THAT SUCH SECURED PARTY SHALL NOT TAKE ANY ACTION TO
ENFORCE ANY PROVISIONS OF THIS AGREEMENT OR ANY SECURITY DOCUMENT AGAINST ANY
GRANTOR OR TO EXERCISE ANY REMEDY HEREUNDER OR THEREUNDER AND (4) TO AGREE TO BE
BOUND BY THE TERMS OF THIS AGREEMENT AND THE SECURITY DOCUMENTS.


 


(C)                                  THE COLLATERAL AGENT HEREBY AGREES THAT IT
HOLDS AND WILL HOLD ALL OF ITS RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE
SECURITY DOCUMENTS AND THE COLLATERAL GRANTED TO THE COLLATERAL AGENT THEREUNDER
WHETHER NOW EXISTING OR HEREAFTER ARISING (ALL SUCH RIGHT, TITLE AND INTEREST
BEING HEREINAFTER REFERRED TO AS THE “COLLATERAL ESTATE”) UNDER AND SUBJECT TO
THE CONDITIONS SET FORTH IN THIS AGREEMENT; AND THE COLLATERAL AGENT FURTHER
AGREES THAT IT WILL HOLD SUCH COLLATERAL ESTATE FOR THE BENEFIT OF THE SECURED
PARTIES, FOR THE ENFORCEMENT OF THE PAYMENT OF ALL OBLIGATIONS (SUBJECT TO THE
LIMITATIONS AND PRIORITIES SET FORTH HEREIN AND IN THE RESPECTIVE SECURITY
DOCUMENTS) AND AS SECURITY FOR THE PERFORMANCE OF AND COMPLIANCE WITH THE
COVENANTS AND CONDITIONS OF THIS AGREEMENT AND EACH OF THE SECURITY DOCUMENTS.


 


SECTION 7.02.                 EXERCISE OF POWERS. ALL OF THE POWERS, REMEDIES
AND RIGHTS OF THE COLLATERAL AGENT AS SET FORTH IN THIS AGREEMENT MAY BE
EXERCISED BY THE COLLATERAL AGENT IN RESPECT OF ANY SECURITY DOCUMENT AS THOUGH
SET FORTH IN FULL THEREIN AND ALL OF THE POWERS, REMEDIES AND RIGHTS OF THE
COLLATERAL AGENT AS SET FORTH IN ANY SECURITY DOCUMENT MAY BE EXERCISED FROM
TIME TO TIME AS HEREIN AND THEREIN PROVIDED.

 


SECTION 7.03.                 REMEDIES NOT EXCLUSIVE. (A)  NO REMEDY CONFERRED
UPON OR RESERVED TO THE COLLATERAL AGENT HEREIN OR IN THE SECURITY DOCUMENTS IS
INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY OR REMEDIES, BUT EVERY SUCH REMEDY
SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER REMEDY CONFERRED
HEREIN OR IN ANY SECURITY DOCUMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN
EQUITY OR BY STATUTE.

 


(B)                                 NO UNDUE DELAY OR OMISSION BY THE COLLATERAL
AGENT TO EXERCISE ANY RIGHT, REMEDY OR POWER HEREUNDER OR UNDER ANY SECURITY
DOCUMENT SHALL IMPAIR ANY SUCH RIGHT, REMEDY OR POWER OR SHALL


 


21

--------------------------------------------------------------------------------



 


BE CONSTRUED TO BE A WAIVER THEREOF, AND EVERY RIGHT, POWER AND REMEDY GIVEN BY
THIS AGREEMENT OR ANY SECURITY DOCUMENT TO THE COLLATERAL AGENT MAY BE EXERCISED
FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED EXPEDIENT BY THE COLLATERAL
AGENT.


 


(C)                                  IF THE COLLATERAL AGENT SHALL HAVE
PROCEEDED TO ENFORCE ANY RIGHT, REMEDY OR POWER UNDER THIS AGREEMENT OR ANY
SECURITY DOCUMENT AND THE PROCEEDING FOR THE ENFORCEMENT THEREOF SHALL HAVE BEEN
DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY
TO THE COLLATERAL AGENT, THEN THE GRANTORS, THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES SHALL, SUBJECT TO ANY DETERMINATION IN SUCH PROCEEDING,
SEVERALLY AND RESPECTIVELY BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS
HEREUNDER OR THEREUNDER WITH RESPECT TO THE COLLATERAL ESTATE AND IN ALL OTHER
RESPECTS, AND THEREAFTER ALL RIGHTS, REMEDIES AND POWERS OF THE COLLATERAL AGENT
SHALL CONTINUE AS THOUGH NO SUCH PROCEEDING HAD BEEN TAKEN.


 


SECTION 7.04.                 WAIVER AND ESTOPPEL.


(A)                                  EACH GRANTOR, TO THE EXTENT IT MAY LAWFULLY
DO SO, ON BEHALF OF ITSELF AND ALL WHO MAY CLAIM THROUGH OR UNDER IT, INCLUDING
WITHOUT LIMITATION ANY AND ALL SUBSEQUENT CREDITORS, VENDEES, ASSIGNEES AND
LICENSORS, WAIVES AND RELEASES ALL RIGHTS TO DEMAND OR TO HAVE ANY MARSHALING OF
THE COLLATERAL UPON ANY SALE, WHETHER MADE UNDER ANY POWER OF SALE GRANTED
HEREIN OR IN ANY SECURITY DOCUMENT OR PURSUANT TO JUDICIAL PROCEEDINGS OR UPON
ANY FORECLOSURE OR ANY ENFORCEMENT OF THIS AGREEMENT OR ANY SECURITY DOCUMENT
AND CONSENTS AND AGREES THAT ALL THE COLLATERAL MAY AT ANY SUCH SALE BE OFFERED
AND SOLD AS AN ENTIRETY.

 


(B)                                 EACH GRANTOR WAIVES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, PRESENTMENT, DEMAND, PROTEST AND ANY NOTICE OF ANY KIND
(EXCEPT NOTICES EXPLICITLY REQUIRED HEREUNDER OR UNDER ANY SECURITY DOCUMENT) IN
CONNECTION WITH THIS AGREEMENT AND THE SECURITY DOCUMENTS AND ANY ACTION TAKEN
BY THE COLLATERAL AGENT WITH RESPECT TO THE COLLATERAL.


 


SECTION 7.05.                 LIMITATION ON COLLATERAL AGENT’S DUTY IN RESPECT
OF COLLATERAL. EXCEPT AS REQUIRED BY APPLICABLE LAW, BEYOND ITS DUTIES AS TO THE
CUSTODY THEREOF EXPRESSLY PROVIDED HEREIN OR IN ANY SECURITY DOCUMENT AND TO
ACCOUNT TO THE SECURED PARTIES AND THE GRANTORS FOR MONEYS AND OTHER PROPERTY
RECEIVED BY IT HEREUNDER OR UNDER ANY SECURITY DOCUMENT AND ANY OTHER EXPRESS
DUTIES SPECIFIED IN THE SECURITY DOCUMENTS, THE COLLATERAL AGENT SHALL NOT HAVE
ANY DUTY TO THE GRANTORS OR TO THE SECURED PARTIES AS TO ANY COLLATERAL IN ITS
POSSESSION OR CONTROL OR IN THE POSSESSION OR CONTROL OF ANY OF ITS AGENTS OR
NOMINEES, OR ANY INCOME THEREON OR AS TO THE PRESERVATION OF RIGHTS AGAINST
PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING THERETO.

 


SECTION 7.06.                 LIMITATION BY LAW. ALL RIGHTS, REMEDIES AND POWERS
PROVIDED IN THIS AGREEMENT OR ANY SECURITY DOCUMENT MAY BE EXERCISED ONLY TO THE
EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISION OF
LAW, AND ALL THE PROVISIONS HEREOF ARE INTENDED TO BE SUBJECT TO ALL APPLICABLE
MANDATORY PROVISIONS OF LAW WHICH MAY BE CONTROLLING AND TO BE LIMITED TO THE
EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS AGREEMENT INVALID,
UNENFORCEABLE IN WHOLE OR IN PART OR NOT ENTITLED TO BE RECORDED, REGISTERED OR
FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.

 


SECTION 7.07.                 RIGHTS OF SECURED PARTIES IN RESPECT OF
OBLIGATIONS. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
SECURITY DOCUMENT, THE RIGHT OF EACH SECURED PARTY TO RECEIVE PAYMENT OF THE
OBLIGATIONS HELD BY SUCH SECURED PARTY WHEN DUE (WHETHER AT THE STATED MATURITY
THEREOF, BY ACCELERATION OR OTHERWISE), AS EXPRESSED IN THE INSTRUMENTS
EVIDENCING OR AGREEMENTS GOVERNING SUCH OBLIGATIONS, OR TO INSTITUTE SUIT FOR
THE ENFORCEMENT OF SUCH PAYMENT ON OR AFTER SUCH DUE DATE, SHALL NOT BE IMPAIRED
OR AFFECTED WITHOUT THE CONSENT OF SUCH SECURED PARTY GIVEN IN THE MANNER
PRESCRIBED BY THE INSTRUMENTS EVIDENCING OR AGREEMENTS GOVERNING SUCH
OBLIGATIONS.

 

22

--------------------------------------------------------------------------------


 


SECTION 7.08.                 COMPENSATION AND EXPENSES. EACH GRANTOR AGREES TO
PAY TO THE COLLATERAL AGENT, FROM TIME TO TIME UPON WRITTEN DEMAND,
(A) REASONABLE COMPENSATION FOR ITS SERVICES HEREUNDER AND UNDER THE SECURITY
DOCUMENTS AND FOR ADMINISTERING THE COLLATERAL ESTATE, AS AGREED BY THE GRANTORS
AND THE COLLATERAL AGENT, AND (B) ALL OF THE REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES OF THE COLLATERAL AGENT (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND DISBURSEMENTS OF ITS COUNSEL, ADVISORS AND AGENTS) (I) ARISING IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, MODIFICATION AND
TERMINATION OF THIS AGREEMENT AND EACH SECURITY DOCUMENT OR THE ENFORCEMENT OF
ANY OF THE PROVISIONS HEREOF OR THEREOF OR (II) INCURRED OR REQUIRED TO BE
ADVANCED IN CONNECTION WITH THE SALE OR OTHER DISPOSITION OF COLLATERAL PURSUANT
TO ANY SECURITY DOCUMENT AND THE PRESERVATION, PROTECTION OR DEFENSE OF THE
COLLATERAL AGENT’S RIGHTS UNDER THIS AGREEMENT AND THE SECURITY DOCUMENTS AND IN
AND TO THE COLLATERAL AND THE COLLATERAL ESTATE. SUCH FEES, COSTS AND EXPENSES
ARE INTENDED TO CONSTITUTE EXPENSES OF ADMINISTRATION UNDER ANY BANKRUPTCY LAW
RELATING TO CREDITORS’ RIGHTS GENERALLY. THE OBLIGATIONS OF EACH GRANTOR UNDER
THIS SECTION 7.08 SHALL SURVIVE THE TERMINATION OF THE OTHER PROVISIONS OF THIS
AGREEMENT AND THE RESIGNATION OR REMOVAL OF THE COLLATERAL AGENT HEREUNDER.

 


SECTION 7.09.                 STAMP AND OTHER SIMILAR TAXES. EACH GRANTOR AGREES
TO INDEMNIFY AND HOLD HARMLESS THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
AND EACH OTHER SECURED PARTY FROM ANY PRESENT OR FUTURE CLAIM FOR LIABILITY FOR
ANY STAMP OR ANY OTHER SIMILAR TAX, AND ANY PENALTIES OR INTEREST WITH RESPECT
THERETO, WHICH MAY BE ASSESSED, LEVIED OR COLLECTED BY ANY JURISDICTION IN
CONNECTION WITH THIS AGREEMENT, ANY SECURITY DOCUMENT, THE COLLATERAL ESTATE OR
ANY COLLATERAL. THE OBLIGATIONS OF EACH GRANTOR UNDER THIS SECTION 7.09 SHALL
SURVIVE THE TERMINATION OF THE OTHER PROVISIONS OF THIS AGREEMENT AND THE
RESIGNATION OR REMOVAL OF THE COLLATERAL AGENT HEREUNDER.

 


SECTION 7.10.                 FILING FEES, EXCISE TAXES, ETC.EACH GRANTOR AGREES
TO PAY OR TO REIMBURSE THE COLLATERAL AGENT FOR ANY AND ALL PAYMENTS MADE BY THE
COLLATERAL AGENT IN RESPECT OF ALL SEARCH, FILING, RECORDING AND REGISTRATION
FEES, TAXES, EXCISE TAXES AND OTHER SIMILAR IMPOSTS WHICH MAY BE PAYABLE OR
DETERMINED TO BE PAYABLE IN RESPECT OF THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND EACH SECURITY DOCUMENT. THE OBLIGATIONS OF EACH GRANTOR UNDER THIS
SECTION 7.10 SHALL SURVIVE THE TERMINATION OF THE OTHER PROVISIONS OF THIS
AGREEMENT AND THE RESIGNATION OR REMOVAL OF THE COLLATERAL AGENT HEREUNDER.

 


SECTION 7.11.                 INDEMNIFICATION. EACH GRANTOR AGREES TO PAY,
INDEMNIFY AND HOLD THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES (AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES)
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL AND
AGENTS) OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT AND THE SECURITY DOCUMENTS, UNLESS FINALLY JUDICIALLY DETERMINED TO
HAVE ARISEN FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF THE
INDEMNIFIED PARTY, INCLUDING FOR TAXES IN ANY JURISDICTION IN WHICH THE
COLLATERAL AGENT IS SUBJECT TO TAX BY REASON OF ACTIONS HEREUNDER OR UNDER THE
SECURITY DOCUMENTS, UNLESS SUCH TAXES ARE IMPOSED ON OR MEASURED BY COMPENSATION
PAID TO THE COLLATERAL AGENT UNDER SECTION 7.08. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, IN ANY SUIT, PROCEEDING OR ACTION BROUGHT BY THE COLLATERAL
AGENT UNDER OR WITH RESPECT TO ANY CONTRACT, AGREEMENT, INTEREST OR OBLIGATION
CONSTITUTING PART OF THE COLLATERAL FOR ANY SUM OWING THEREUNDER, OR TO ENFORCE
ANY PROVISIONS THEREOF, EACH GRANTOR WILL SAVE, INDEMNIFY AND KEEP THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES
HARMLESS FROM AND AGAINST ALL EXPENSE, LOSS OR DAMAGE SUFFERED BY REASON OF ANY
DEFENSE, SETOFF, COUNTERCLAIM, RECOUPMENT OR REDUCTION OF LIABILITY WHATSOEVER
OF THE OBLIGOR THEREUNDER, ARISING OUT OF A BREACH BY ANY GRANTOR OF ANY
OBLIGATION THEREUNDER OR ARISING OUT OF ANY OTHER AGREEMENT, INDEBTEDNESS OR
LIABILITY AT ANY TIME OWING TO OR IN FAVOR OF SUCH OBLIGOR OR ITS SUCCESSORS
FROM ANY GRANTOR, AND ALL SUCH OBLIGATIONS OF EACH GRANTOR SHALL BE AND REMAIN
ENFORCEABLE AGAINST AND ONLY AGAINST EACH GRANTOR AND SHALL NOT BE ENFORCEABLE
AGAINST THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY.


 


23

--------------------------------------------------------------------------------



 


THE AGREEMENTS IN THIS SECTION 7.11 SHALL SURVIVE THE TERMINATION OF THE OTHER
PROVISIONS OF THIS AGREEMENT AND THE RESIGNATION OR REMOVAL OF THE COLLATERAL
AGENT HEREUNDER.

 


ARTICLE VIII


 


MISCELLANEOUS


 


SECTION 8.01.                 NOTICES. ALL COMMUNICATIONS AND NOTICES HEREUNDER
SHALL (EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN
AS PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT. ALL COMMUNICATIONS AND
NOTICES HEREUNDER TO ANY SUBSIDIARY GUARANTOR SHALL BE GIVEN TO IT C/O THE
BORROWER AT THE BORROWER’S ADDRESS AS PROVIDED IN SECTION 9.01 OF THE CREDIT
AGREEMENT, WITH A COPY TO THE BORROWER.

 


SECTION 8.02.                 SURVIVAL OF AGREEMENT. ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY ANY GRANTOR HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES AND
SHALL SURVIVE THE MAKING BY THE LENDERS OF THE LOANS AND THE LENDERS’ ISSUANCE
OF AND PARTICIPATIONS IN LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE
BY THE SECURED PARTIES OR ON THEIR BEHALF, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT UNTIL THIS AGREEMENT SHALL TERMINATE.

 


SECTION 8.03.                 BINDING EFFECT. THIS AGREEMENT SHALL BECOME
EFFECTIVE AS TO ANY GRANTOR WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF OF SUCH
GRANTOR SHALL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT AND A
COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON BEHALF OF THE COLLATERAL AGENT,
AND THEREAFTER SHALL BE BINDING UPON SUCH GRANTOR AND THE COLLATERAL AGENT AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH
GRANTOR, THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, EXCEPT THAT NO GRANTOR SHALL HAVE THE RIGHT TO
ASSIGN OR TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN OR
IN THE COLLATERAL (AND ANY SUCH ASSIGNMENT OR TRANSFER SHALL BE VOID) EXCEPT AS
EXPRESSLY PERMITTED BY EACH OF THE OTHER LOAN DOCUMENTS.

 


SECTION 8.04.                 SUCCESSORS AND ASSIGNS. WHENEVER IN THIS AGREEMENT
ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO
INCLUDE THE PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS,
PROMISES AND AGREEMENTS BY OR ON BEHALF OF ANY GRANTOR OR THE COLLATERAL AGENT
THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 


SECTION 8.05.                 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 


SECTION 8.06.                 WAIVERS; AMENDMENT; SEVERAL AGREEMENT. (A)  NO
FAILURE OR DELAY OF THE COLLATERAL AGENT IN EXERCISING ANY POWER OR RIGHT
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF
STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER. THE RIGHTS AND REMEDIES OF
THE COLLATERAL AGENT HEREUNDER AND OF THE OTHER SECURED PARTIES UNDER THE OTHER
LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THEY WOULD OTHERWISE HAVE. NO WAIVER OF ANY PROVISIONS OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY GRANTOR THEREFROM
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. NO NOTICE TO OR
DEMAND ON ANY GRANTOR IN ANY CASE


 


24

--------------------------------------------------------------------------------



 


SHALL ENTITLE SUCH GRANTOR OR ANY OTHER GRANTOR TO ANY OTHER OR FURTHER NOTICE
OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.

 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO AMONG THE BORROWER, THE COLLATERAL AGENT AND
THE GRANTORS WITH RESPECT TO WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO
APPLY, SUBJECT TO ANY CONSENTS REQUIRED IN ACCORDANCE WITH SECTION 9.08 OF THE
CREDIT AGREEMENT.


 


(C)                                  THIS AGREEMENT SHALL BE CONSTRUED AS A
SEPARATE AGREEMENT WITH RESPECT TO EACH GRANTOR AND MAY BE AMENDED, MODIFIED,
SUPPLEMENTED, WAIVED OR RELEASED WITH RESPECT TO ANY GRANTOR WITHOUT THE
APPROVAL OF ANY OTHER GRANTOR AND WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER
GRANTOR HEREUNDER.


 


SECTION 8.07.                 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.07.

 


SECTION 8.08.                 SEVERABILITY. IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT SHOULD BE HELD INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE INVALIDITY OF A PARTICULAR
PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN AND OF ITSELF AFFECT THE
VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION). THE PARTIES SHALL
ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS. IT IS UNDERSTOOD AND AGREED AMONG THE PARTIES THAT THIS AGREEMENT
SHALL CREATE SEPARATE SECURITY INTERESTS IN THE COLLATERAL SECURING THE
OBLIGATIONS AS PROVIDED IN SECTION 2.01, AND THAT ANY DETERMINATION BY ANY COURT
WITH JURISDICTION THAT THE SECURITY INTEREST SECURING ANY OBLIGATION OR CLASS OF
OBLIGATIONS IS INVALID FOR ANY REASON SHALL NOT IN AND OF ITSELF INVALIDATE THE
SECURITY INTERESTS SECURING ANY OTHER OBLIGATIONS HEREUNDER.

 


SECTION 8.09.                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN
TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT AND SHALL BECOME
EFFECTIVE AS PROVIDED IN SECTION 8.03. DELIVERY OF AN EXECUTED SIGNATURE PAGE TO
THIS AGREEMENT BY FACSIMILE TRANSMISSION OR .PDF ADOBE FILE SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.

 


SECTION 8.10.                 HEADINGS. ARTICLE AND SECTION HEADINGS USED HEREIN
ARE FOR THE PURPOSE OF REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE
NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN
INTERPRETING, THIS AGREEMENT.

 


SECTION 8.11.                 JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(A)  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY


 


25

--------------------------------------------------------------------------------



 


APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 


(B)                                 EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT REFERRED TO IN
PARAGRAPH (C) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.15 OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 


SECTION 8.12.                 TERMINATION. (A)  THIS AGREEMENT AND THE SECURITY
INTERESTS (I) SHALL AUTOMATICALLY TERMINATE WHEN (A) ALL THE OBLIGATIONS (OTHER
THAN CONTINGENT INDEMNIFICATION OBLIGATIONS NOT THEN CLAIMED OR DUE) HAVE BEEN
PAID IN FULL, (B) THE LENDERS HAVE NO FURTHER COMMITMENT TO LEND UNDER THE
CREDIT AGREEMENT OR TO ISSUE OR PARTICIPATE IN LETTERS OF CREDIT AND (C) THE LC
EXPOSURE HAS BEEN REDUCED TO ZERO (AT WHICH TIME THE COLLATERAL AGENT SHALL
EXECUTE AND DELIVER TO THE GRANTORS, AT THE GRANTORS’ EXPENSE, ALL UCC
TERMINATION STATEMENTS AND OTHER DOCUMENTS WHICH THE GRANTORS SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION) AND (II) SHALL CONTINUE TO BE EFFECTIVE OR
SHALL BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT IN RESPECT
OF ANY OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RESTORED BY ANY SECURED
PARTY UPON ANY BANKRUPTCY OR REORGANIZATION OF ANY GRANTOR OR OTHERWISE. ANY
EXECUTION AND DELIVERY OF TERMINATION STATEMENTS OR DOCUMENTS PURSUANT TO THIS
SECTION 8.12(A) SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE COLLATERAL
AGENT. A SUBSIDIARY GUARANTOR SHALL AUTOMATICALLY BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER AND THE SECURITY INTERESTS IN THE COLLATERAL OF SUCH
SUBSIDIARY GUARANTOR SHALL BE AUTOMATICALLY RELEASED IN THE EVENT THAT THE
EQUITY INTERESTS OF SUCH SUBSIDIARY GUARANTOR SHALL BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF TO A PERSON THAT IS NOT AN AFFILIATE OF BORROWER SUCH THAT
SUCH PERSON IS NO LONGER A SUBSIDIARY OF BORROWER IN ACCORDANCE WITH THE TERMS
OF EACH LOAN DOCUMENT.

 


(B)                                 UPON ANY SALE OR OTHER TRANSFER BY ANY
GRANTOR OF ANY COLLATERAL THAT IS PERMITTED UNDER THE CREDIT AGREEMENT OR, UPON
THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF THE SECURITY
INTERESTS GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO SECTION 9.08 OF THE
CREDIT AGREEMENT, SECURITY INTERESTS IN SUCH COLLATERAL SHALL BE AUTOMATICALLY
RELEASED. IN CONNECTION WITH SUCH RELEASE, THE COLLATERAL AGENT SHALL EXECUTE
AND DELIVER TO ANY GRANTOR, AT SUCH GRANTOR’S EXPENSE, ALL UCC TERMINATION
STATEMENTS AND OTHER DOCUMENTS THAT SUCH GRANTOR SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION OR RELEASE. ANY EXECUTION AND DELIVERY OF UCC
TERMINATION STATEMENTS AND SIMILAR DOCUMENTS PURSUANT TO THIS
SECTION 8.12(B) SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE COLLATERAL
AGENT.


 


SECTION 8.13.                 ADDITIONAL GRANTORS. TO THE EXTENT ANY DOMESTIC
SUBSIDIARY SHALL BE REQUIRED TO BECOME A GRANTOR PURSUANT TO ANY LOAN DOCUMENT,
UPON EXECUTION AND DELIVERY BY THE COLLATERAL AGENT AND SUCH DOMESTIC SUBSIDIARY
OF AN INSTRUMENT IN THE FORM OF ANNEX I HERETO, SUCH DOMESTIC SUBSIDIARY SHALL
BECOME A GRANTOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED
AS A GRANTOR HEREIN. EACH SUCH DOMESTIC SUBSIDIARY SHALL AT SUCH TIME DELIVER TO
THE COLLATERAL AGENT A COMPLETED


 


26

--------------------------------------------------------------------------------



 


PERFECTION CERTIFICATE. THE EXECUTION AND DELIVERY OF ANY SUCH INSTRUMENT SHALL
NOT REQUIRE THE CONSENT OF ANY OTHER GRANTOR HEREUNDER. THE RIGHTS AND
OBLIGATIONS OF EACH GRANTOR THEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW GRANTOR AS A PARTY TO THIS AGREEMENT.

 


SECTION 8.14.                 FINANCING STATEMENTS. EACH GRANTOR HEREBY
IRREVOCABLY AUTHORIZES THE COLLATERAL AGENT AT ANY TIME AND FROM TIME TO TIME TO
FILE IN ANY RELEVANT JURISDICTION (A) ANY FILING WITH THE UNITED STATES PATENT
AND TRADEMARK OFFICE OR UNITED STATES COPYRIGHT OFFICE (OR ANY SUCCESSOR OFFICE
OR ANY SIMILAR OFFICE IN ANY OTHER COUNTRY), (B) ANY INITIAL FINANCING
STATEMENTS (INCLUDING FIXTURE FILINGS) AND AMENDMENTS THERETO THAT CONTAIN THE
INFORMATION REQUIRED BY ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF EACH
APPLICABLE JURISDICTION FOR THE FILING OF ANY FINANCING STATEMENT OR AMENDMENT
RELATING TO THE COLLATERAL, INCLUDING (I) WHETHER SUCH GRANTOR IS AN
ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATIONAL IDENTIFICATION
NUMBER ISSUED TO SUCH GRANTOR, (II) ANY FINANCING OR CONTINUATION STATEMENTS OR
OTHER DOCUMENTS WITHOUT THE SIGNATURE OF SUCH GRANTOR WHERE PERMITTED BY LAW,
INCLUDING THE FILING OF A FINANCING STATEMENT DESCRIBING THE COLLATERAL AS “ALL
ASSETS IN WHICH THE GRANTOR NOW OWNS OR HEREAFTER ACQUIRES RIGHTS, AND THE
PROCEEDS THEREOF” AND (III) IN THE CASE OF A FINANCING STATEMENT FILED AS A
FIXTURE FILING OR COVERING COLLATERAL CONSTITUTING MINERALS OR THE LIKE TO BE
EXTRACTED OR TIMBER TO BE CUT, A SUFFICIENT DESCRIPTION OF THE REAL PROPERTY TO
WHICH SUCH COLLATERAL RELATES, AND (C) ANY OTHER DOCUMENTS FOR THE PURPOSE OF
PERFECTING, CONFIRMING, CONTINUING, ENFORCING OR PROTECTING THE SECURITY
INTERESTS GRANTED BY EACH GRANTOR WITHOUT THE SIGNATURE OF ANY GRANTOR. EACH
GRANTOR AGREES TO PROVIDE ALL INFORMATION DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE TO THE COLLATERAL AGENT PROMPTLY UPON REQUEST. COPIES OF SUCH FINANCING
STATEMENTS, AS FILED, SHOULD BE SENT PROMPTLY TO THE BORROWER AT ITS ADDRESS
PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT.

 


SECTION 8.15.                 NO DEEMED DIVIDEND. NOTWITHSTANDING THE FOREGOING,
NO LOAN PARTY SHALL BE REQUIRED TO TAKE ANY ACTION PURSUANT TO THIS AGREEMENT
THAT THE BORROWER HAS REASONABLY DETERMINED WOULD EITHER RESULT IN ADVERSE TAX
CONSEQUENCES UNDER SECTION 956 OF THE CODE OR WOULD CONTRAVENE ANY APPLICABLE
LAW, RULE OR REGULATION.

 


SECTION 8.16.                 COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. EACH
GRANTOR HEREBY APPOINTS THE COLLATERAL AGENT THE ATTORNEY-IN-FACT OF SUCH
GRANTOR FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND
TAKING ANY ACTION AND EXECUTING ANY INSTRUMENT THAT THE COLLATERAL AGENT
MAY DEEM NECESSARY TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COLLATERAL AGENT SHALL HAVE THE RIGHT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITH FULL POWER OF SUBSTITUTION
EITHER IN THE COLLATERAL AGENT’S NAME OR IN THE NAME OF SUCH GRANTOR, (A) TO
RECEIVE, ENDORSE, ASSIGN OR DELIVER ANY AND ALL NOTES, ACCEPTANCES, CHECKS,
DRAFTS, MONEY ORDERS OR OTHER EVIDENCES OF PAYMENT RELATING TO THE COLLATERAL OR
ANY PART THEREOF; (B) TO DEMAND, COLLECT, RECEIVE PAYMENT OF, GIVE RECEIPT FOR
AND GIVE DISCHARGES AND RELEASES OF ALL OR ANY OF THE COLLATERAL; (C) TO ASK
FOR, DEMAND, SUE FOR, COLLECT, RECEIVE AND GIVE ACQUITTANCE FOR ANY AND ALL
MONEYS DUE OR TO BECOME DUE UNDER AND BY VIRTUE OF ANY COLLATERAL; (D) TO SIGN
THE NAME OF ANY GRANTOR ON ANY INVOICE OR BILL OF LADING RELATING TO ANY OF THE
COLLATERAL; (E) TO SEND VERIFICATIONS OF ACCOUNTS TO ANY ACCOUNT DEBTOR; (F) TO
COMMENCE AND PROSECUTE ANY AND ALL SUITS, ACTIONS OR PROCEEDINGS AT LAW OR IN
EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT OR OTHERWISE REALIZE ON
ALL OR ANY OF THE COLLATERAL OR TO ENFORCE ANY RIGHTS IN RESPECT OF ANY
COLLATERAL; (G) TO SETTLE, COMPROMISE, COMPOUND, ADJUST OR DEFEND ANY ACTIONS,
SUITS OR PROCEEDINGS RELATING TO ALL OR ANY OF THE COLLATERAL; (H) WITH 2 DAYS
PRIOR NOTICE TO THE GRANTOR TO NOTIFY, OR TO REQUIRE ANY GRANTOR TO NOTIFY
ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE COLLATERAL AGENT; AND (I) TO
USE, SELL, ASSIGN, TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH RESPECT TO OR
OTHERWISE DEAL WITH ALL OR ANY OF THE COLLATERAL, AND TO DO ALL OTHER ACTS AND
THINGS NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, AS FULLY AND
COMPLETELY AS THOUGH THE COLLATERAL AGENT WERE THE ABSOLUTE OWNER OF THE
COLLATERAL FOR ALL PURPOSES; PROVIDED THAT NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED AS REQUIRING OR OBLIGATING THE COLLATERAL AGENT TO MAKE ANY COMMITMENT
OR TO MAKE ANY INQUIRY


 


27

--------------------------------------------------------------------------------



 


AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE COLLATERAL AGENT,
OR TO PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY ACTION WITH RESPECT TO
THE COLLATERAL OR ANY PART THEREOF OR THE MONEYS DUE OR TO BECOME DUE IN RESPECT
THEREOF OR ANY PROPERTY COVERED THEREBY. THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS ACTUALLY RECEIVED AS A
RESULT OF THE EXERCISE OF THE POWERS GRANTED TO THEM HEREIN, AND NEITHER THEY
NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY
GRANTOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

POLYMER GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BONLAM (S.C.), INC.

 

CHICOPEE, INC.

 

DOMINION TEXTILE (USA) INC.

 

FABPRO ORIENTED POLYMERS, INC.

 

FABRENE CORP.

 

FABRENE GROUP L.L.C.

 

FIBERGOL CORPORATION

 

FIBERTECH GROUP, INC.

 

FNA ACQUISITION, INC.

 

FNA POLYMER CORP.

 

LORETEX CORPORATION

 

PGI EUROPE, INC.

 

PGI POLYMER, INC.

 

PNA CORP.

 

POLY-BOND INC.

 

POLYIONIX SEPARATION TECHNOLOGIES, INC.

 

PRISTINE BRANDS CORPORATION

 

TECHNETICS GROUP, INC.,
as Subsidiary Guarantors

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

 

as Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

Security Agreement

 

DOMESTIC SUBSIDIARIES

 

Name

 

 

 

 

 

BONLAM (S.C.), INC.

 

 

CHICOPEE, INC.

 

 

DOMINION TEXTILE (USA) INC.

 

 

FABPRO ORIENTED POLYMERS, INC.

 

 

FABRENE CORP.

 

 

FABRENE GROUP L.L.C.

 

 

FIBERGOL CORPORATION

 

 

FIBERTECH GROUP, INC.

 

 

FNA ACQUISITION, INC.

 

 

FNA POLYMER CORP.

 

 

LORETEX CORPORATION

 

 

PGI EUROPE, INC.

 

 

PGI POLYMER, INC.

 

 

PNA CORP.

 

 

POLY-BOND INC.

 

 

POLYIONIX SEPARATION TECHNOLOGIES, INC.

 

 

PRISTINE BRANDS CORPORATION

 

 

TECHNETICS GROUP, INC.

 

 

 

--------------------------------------------------------------------------------


 

Annex I to the

Security Agreement

 

Form of Joinder Agreement

 

SUPPLEMENT NO.        dated as of [               ], to the Security Agreement
(the “Security Agreement”) dated as of [            ], 2005, among POLYMER
GROUP, INC., a Delaware corporation (the “Borrower”), each Domestic Subsidiary
of the Borrower listed on Schedule I thereto (collectively, together with each
Domestic Subsidiary that becomes a party thereto, the “Subsidiary Guarantors”
and, together with Borrower, the “Grantors”), and CITICORP NORTH AMERICA, INC.,
as collateral agent (the “Collateral Agent”) on behalf of the Secured Parties
(as defined in the Credit Agreement).

 

A.                                   Reference is made to (a) the Credit
Agreement dated as of [               ], 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Collateral Agent, Citicorp North America, Inc., as administrative
agent  (in such capacity and together with any successors in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein), as documentation
agent (in such capacity, the “Documentation Agent”) and as syndication agent (in
such capacity, the “Syndication Agent”), and Citigroup Global Markets Inc.
(“CGMI”), as sole lead arranger and sole bookrunner (in such capacity, the “Lead
Arranger”), and the lending institutions from time to time party thereto (the
“Lenders”), (b) the Guarantee Agreement dated as of [               ], 2005 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Domestic Subsidiaries and the Collateral Agent, and
(c) the Pledge Agreement dated [               ], 2005 among certain Grantors
and the Collateral Agent (as amended, supplemented or otherwise modified from
time to time, the “Pledge Agreement” and, together with the Security Agreement
and the Guarantee Agreement, the “Collateral Documents”).

 

B.                                     Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement.

 

C.                                     Pursuant to Section 5.16 of the Credit
Agreement, each Domestic Subsidiary of the Borrower that was not in existence or
not a Domestic Subsidiary on the date of the Credit Agreement is required to
enter into the Collateral Documents upon becoming a Domestic Subsidiary. Each of
the Collateral Documents provides that such Domestic Subsidiary may become a
party to the Collateral Documents by execution and delivery of an instrument in
the form of this Supplement. The undersigned Domestic Subsidiary (the “New
Domestic Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a party to the Collateral
Documents.

 

Accordingly, the Collateral Agent and the New Domestic Subsidiary agree as
follows:

 

SECTION 1.                                In accordance with Section 5.16 of the
Credit Agreement, the New Domestic Subsidiary by its signature below becomes a
Grantor and Pledgor under each of the Collateral Documents with the same force
and effect as if originally named therein as a party thereto and hereby
(a) agrees to all terms and provisions of the Collateral Documents applicable to
it as a Grantor and Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Pledgor thereunder
are true and correct in all material respects on and as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date and in such case they shall be true and correct in all material respects as
of such date). In furtherance of the foregoing, the New Domestic Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Security Agreement), does hereby create and grant to the Collateral
Agent, its permitted successors

 

--------------------------------------------------------------------------------


 

and assigns, for the benefit of the Secured Parties and their permitted
successors and assigns, a security interest in and lien on all of the New
Domestic Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of the New Domestic Subsidiary. Each of the
Collateral Documents is hereby incorporated herein by reference.

 

SECTION 2.                                The New Domestic Subsidiary represents
and warrants to the Collateral Agent and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except that the enforcement thereof may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally.

 

SECTION 3.                                This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplement shall become effective when
the Collateral Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Domestic Subsidiary and the
Collateral Agent. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.                                The New Domestic Subsidiary hereby
represents and warrants that (a) all information set forth in the Perfection
Certificate, including the schedules annexed thereto, has been duly prepared,
completed and executed and the information set forth therein is correct and
complete in all material respects and (b) set forth on Schedule II attached
hereto is a true and correct schedule describing the securities of the New
Domestic Subsidiary being pledged hereunder.

 

SECTION 5.                                Except as expressly supplemented
thereby, each of the Collateral Documents shall remain in full force and effect.

 

SECTION 6.                                THIS SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.                                In case any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Collateral Documents shall not
in any way be affected or impaired thereby (it being understood that the
invalidity a particular provision in a particular jurisdiction shall not in and
of itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8.                                All communications and notices
hereunder shall be in writing and given as provided in Section 8.01 of the
Security Agreement. All communications and notices hereunder of the New Domestic
Subsidiary shall be given to it at the address set forth under its signature
below.

 

SECTION 9.                                The New Domestic Subsidiary agrees to
reimburse the Collateral Agent for its reasonable out-of-pocket expenses in
connection with this Supplement, including

 

2

--------------------------------------------------------------------------------


 

the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent in each case in accordance with the terms of the Credit
Agreement.

 

IN WITNESS WHEREOF, the New Domestic Subsidiary and the Collateral Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

 

3

--------------------------------------------------------------------------------


 

 

[Name of New Subsidiary]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

CITICORP NORTH AMERICA, INC.,
as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE I

to the Joinder Agreement

 

Guarantors

 

--------------------------------------------------------------------------------


 

SCHEDULE II

to the Joinder Agreement

 

Pledged Securities of the New Grantor

 

PLEDGED STOCK

 

Issuer

 

Number of
Certificate

 


Registered Owner

 

Number and
Class of Shares

 

Percentage
of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex II to the

Security Agreement

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------


 

Annex III to the Security Agreement

 

FORM OF NOTICE TO BAILEE OF SECURITY INTEREST IN COLLATERAL

 

CERTIFIED MAIL — RETURN RECEIPT REQUESTED

 

[                    ], 200[  ]

 

TO:                            [Bailee’s Name]

                                                [Bailee’s Address]

 

Re:                               [Borrower]

 

Ladies and Gentlemen:

 

In connection with that certain Security Agreement, dated as of 
[               ], 2005 (the “Security Agreement”), made by Borrower, the
Grantors party thereto and Citicorp North America, Inc. (“Citicorp”), as
Collateral Agent, we have granted to the Collateral Agent a security interest in
substantially all of our personal property, including our inventory.

 

This letter constitutes notice to you, and your signature below will constitute
your acknowledgment, of the Collateral Agent’s continuing security interests in
all goods with respect to which you are acting as bailee. Until you are notified
in writing to the contrary by the Collateral Agent, however, you may continue to
accept instructions from us regarding the delivery of goods stored by you.

 

Your acknowledgment also constitutes a waiver and release, for the Collateral
Agent’s benefit, of any and all claims, liens, including bailee’s liens, and
demands of every kind which you have or may later have against such property
(including any right to include such property in any secured financing to which
you may become party).

 

In order to complete our records, kindly have a duplicate of this letter signed
by an officer of your company and return same to us at your earliest
convenience.

 

 

Very truly yours,

 

 

Receipt acknowledged, confirmed and approved:

 

 

 

 

 

[BAILEE]

[APPLICABLE GRANTOR]

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

cc:                                 Citicorp North America, Inc.

 

--------------------------------------------------------------------------------

 